                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     IN RE CLOUDERA, INC. SECURITIES                     Case No. 19-CV-03221-LHK
Northern District of California
 United States District Court




                                         LITIGATION
                                  13                                                         ORDER GRANTING MOTIONS TO
                                                                                             DISMISS CONSOLIDATED AMENDED
                                  14                                                         CLASS ACTION COMPLAINT WITH
                                                                                             LEAVE TO AMEND
                                  15

                                  16

                                  17

                                  18          This case is a putative securities class action against Cloudera, Inc (“Cloudera”), Intel

                                  19   Corporation (“Intel”), and numerous director and corporate officer defendants. Lead Plaintiff

                                  20   Mariusz J. Klin & The Mariusz J. Klin MD PA 401K Profit Sharing Plan and Named Plaintiffs

                                  21   Robert Boguslawski and Arthur P. Hoffman (collectively, “Plaintiffs”) bring this suit on behalf of

                                  22   “all other persons similarly situated who purchased and/or otherwise acquired shares of Cloudera

                                  23   common stock between April 28, 2017 and June 5, 2019, inclusive (the ‘Class Period’).”

                                  24   Consolidated Amended Class Action Complaint, ECF No. 173 (“CAC”), at 1.

                                  25          Before the Court are Defendants two motions to dismiss. ECF Nos. 178, 180. Having

                                  26   considered the submissions of the parties, the relevant law, and the record in this case, the Court

                                  27
                                                                                         1
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   GRANTS the motions to dismiss with leave to amend.

                                   2   I. BACKGROUND
                                   3      A. Factual Background

                                   4          1. The Parties

                                   5          Defendant Cloudera is a “software company that purports to ‘empower[] organizations to

                                   6   become data-driven enterprises in the newly hyperconnected world.’” CAC at ¶ 11. Defendant

                                   7   Intel is a semi-conductor technology company that held 17.6% of Cloudera’s outstanding common

                                   8   stock as of March 31, 2018. Id. at ¶ 54. Defendant Thomas Reilly was formerly Chairman of the

                                   9   Board of Directors of Cloudera and was Cloudera’s Chief Executive Officer until July 31, 2019.

                                  10   Id. at ¶ 57. Defendant Jim Frankola has been Cloudera’s Chief Financial Officer since October of

                                  11   2012. Id. at ¶ 60. Defendant Michael Olson was co-founder of Cloudera, former Chairman of the

                                  12   Cloudera Board of Directors, and served as Cloudera’s Chief Strategy Officer from June of 2013
Northern District of California
 United States District Court




                                  13   to June 5, 2019. Id. at ¶ 62. Defendant Ping Li is a partner at Accel and was a member of

                                  14   Cloudera’s Board of Directors between October of 2008 and July of 2018. Id. at ¶ 64. Defendants

                                  15   Reilly, Frankola, Olson, and Li are collectively referred to as “Insider Defendants.”

                                  16          Plaintiffs also named as defendants several members of the Board of Directors of Cloudera

                                  17   and Hortonworks, Inc. at the time of the merger between the two companies. These defendants

                                  18   are Martin Cole, Kimberly Hammonds, Rosemary Schooler, Steve Sordello, Michael Stankey,

                                  19   Priya Jain, Robert Bearden, Paul Cormier, Peter Fenton, and Kevin Klausmeyer (collectively,

                                  20   “Director Defendants”). Id. at ¶¶ 74–83. The Court refers to Cloudera, Insider Defendants, and

                                  21   Director Defendants collectively as “Cloudera Defendants.”

                                  22          2. Hadoop and Cloudera’s Original Business Model

                                  23          In 2005, Cloudera co-founder Doug Cutting introduced an open source technology called

                                  24   Hadoop Distributed File System, which was designed to be an “operating system for big data.” Id.

                                  25   at ¶ 11. Cloudera, which was founded in 2008, offered its own version of Hadoop as a product

                                  26   (“Hadoop”). Id. Cloudera’s two main sources of revenue were subscriptions and services, with

                                  27
                                                                                        2
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   the majority of revenue generated by subscriptions. Id. at ¶ 12. Between 2013 and 2015, products

                                   2   like Cloudera’s Hadoop offering were considered the industry leader in big data analytics. Id.

                                   3          However, by 2017, big data enterprise spending began shifting to cloud-based platforms,

                                   4   which had the advantage of offering processing and storage capabilities that could be accessed

                                   5   anywhere using the internet. Id. at ¶ 13. These cloud-based offerings allowed companies to avoid

                                   6   the cost of owning and maintaining “on-premise” IT infrastructure, which was required to operate

                                   7   products like Cloudera’s original Hadoop software. Id. Large technology companies such as

                                   8   Amazon, Google, and Microsoft began to offer cloud-based computing solutions. Id. at ¶ 16. By

                                   9   2017, Cloudera had ceased to market itself as a Hadoop-based company and began to advertise

                                  10   itself as a “leading modern platform for data management, machine learning and advanced

                                  11   analytics.” Id. at ¶ 15.

                                  12          3. Cloudera’s IPO and Altus Cloud Product
Northern District of California
 United States District Court




                                  13          On April 28, 2017, Cloudera had its initial public offering (“IPO”) and shares of

                                  14   Cloudera’s common stock began trading on the New York Stock Exchange. Id. at ¶ 18.

                                  15   Cloudera’s share price closed on the first day of trading at $18.10. Id. Allegedly, starting with

                                  16   Cloudera’s IPO prospectus, Cloudera repeatedly misled investors by claiming that it possessed an

                                  17   “original cloud native architecture” and “cloud-native platform.”1 Id. at ¶ 19. A June 8, 2017

                                  18   press release from Cloudera stated that “Cloudera offers the leading cloud-native software

                                  19   platform for machine learning and advanced analytics.” Id.

                                  20          In mid-2017, Cloudera released a cloud product called Altus. Id. at ¶ 22. Allegedly, Altus

                                  21   lacked attributes of some cloud products “like elasticity and the data lifecycle, which integrates

                                  22   streaming, analytics and machine learning.” Id. Altus allegedly “was not a cloud-native offering.”

                                  23   Id. Plaintiffs allege that Cloudera rushed Altus onto the market so that Cloudera could claim that

                                  24   the company offered a competitive cloud product. Id. Cloudera’s product launch of Altus

                                  25

                                  26   1
                                         The CAC contains numerous quotes attributed to Cloudera and Insider Defendants. However,
                                  27   the CAC does not provide a citation to the sources.
                                                                                        3
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   suffered from technical difficulties and allegedly lacked “any of the key features of effective cloud

                                   2   computing.” Id. at ¶ 23.

                                   3          4. Cloudera’s Secondary Public Offering
                                   4          On September 27, 2017, Cloudera announced a secondary public offering (“SPO”) of its

                                   5   common stock, pursuant to a registration statement on Form S-1. Id. at ¶ 24. Cloudera shares

                                   6   were offered at $16.45. Id. Cloudera itself sold shares in the SPO, alongside existing

                                   7   stockholders including Defendant Li and his venture capital firm Accel, as well as Defendant

                                   8   Olson. Id. at ¶ 25. The SPO prospectus represented that Cloudera possessed a “cloud native”

                                   9   platform and was “leading cloud innovation for big data, extending [Cloudera’s] original cloud-

                                  10   native architecture.” Id. at ¶ 26.

                                  11          5. Merger with Hortonworks
                                  12          In October of 2018, Cloudera announced that it was acquiring and would merge with
Northern District of California
 United States District Court




                                  13   Hortonworks, Inc. (“Hortonworks”), which was Cloudera’s main Hadoop-focused rival. Id. at ¶

                                  14   28. Allegedly, Cloudera acquired Hortonworks because Cloudera was unable to achieve organic

                                  15   growth. Id. The CAC further alleges that the “Merger Registration Statement materially

                                  16   downplayed the time and expense necessary for the combined Company to make its Hadoop-

                                  17   focused offerings cloud-native.” Id. The Merger Registration Statement also allegedly

                                  18   misrepresented that Cloudera’s “original architecture was designed for the cloud,” “runs natively

                                  19   on public cloud infrastructure” and is “[l]eading cloud innovation for big data.” Id. at ¶ 32.

                                  20          Defendant Reilly claimed that the merger would “accelerate innovation” and “create a

                                  21   larger, more competitive, more efficient entity.” Id. at ¶ 29. Defendant Frankola allegedly

                                  22   assured investors that “in terms of looking at our customers and anticipating that we will lose them

                                  23   because of the merger itself, no, we don’t anticipate that will occur.” Id.

                                  24          The merger of Cloudera and Hortonworks closed on January 3, 2019, and the combined

                                  25   company was called Cloudera. Id.

                                  26          In March of 2019, Cloudera announced a new product called Cloudera Data Platform

                                  27
                                                                                         4
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   (“CDP”), which the CAC alleges was Cloudera’s first viable cloud-native offering. Id. at ¶¶ 35,

                                   2   17. Cloudera did not release CDP for the public cloud until September of 2019 and for the private

                                   3   cloud until June of 2020. Id. In the meantime, Cloudera allegedly lost customers to other cloud

                                   4   providers like Amazon, Microsoft, and Google because those customers were unwilling to wait for

                                   5   Cloudera to develop and release its own cloud-native product. Id.

                                   6          6. Defendants’ Alleged Materially False and Misleading Statements
                                   7          Plaintiffs allege that throughout the Class Period, Cloudera and Insider Defendants made

                                   8   55 false or misleading statements. Id. at ¶¶ 90–166, 199–210; ECF No. 173-4 (“Exchange Act

                                   9   Statements Chart”); ECF No. 173-5 (“Securities Act Statements Chart”). Plaintiffs allege that

                                  10   Cloudera and Insider Defendants made Statements 1–41 in violation of § 10(b) of the Securities

                                  11   Exchange Act of 1934 (“Exchange Act”), and Statements 42–55 in violation of §§ 11 and 12(a)(2)

                                  12   of the Securities Act of 1933 (“Securities Act”). Id.
Northern District of California
 United States District Court




                                  13          Plaintiffs further allege that Cloudera and Insider Defendants either knew or recklessly

                                  14   disregarded the fact that: “(i) the statements and omissions they made . . . were materially false

                                  15   and misleading; (ii) their statements would adversely affect the integrity of the market for

                                  16   Cloudera common stock; and (iii) their statements would deceive investors into purchasing shares

                                  17   of Cloudera common stock at artificially inflated prices.” CAC at ¶ 4.

                                  18          These false or misleading statements were allegedly made in Cloudera’s SEC filings,

                                  19   earning conference calls, and presentations. Below, the Court has organized these statements

                                  20   chronologically and by source. See Id. at ¶¶ 90–166, 199–210. Where Plaintiffs have provided

                                  21   context for the challenged statements the Court has kept that context. There is some overlap

                                  22   between these statements because Plaintiffs allege that some statements violated both the

                                  23   Exchange Act and the Securities Act. The Court has noted the overlap below.

                                  24          April 28, 2017 IPO Prospectus
                                                 Statement 1
                                  25             The Company “will further expand our customer opportunity through the continued
                                  26             growth in use cases and managed solutions, the expansion of our partner ecosystem
                                                 and the proliferation of skills, driven by ease of use and accelerating adoption of the
                                  27
                                                                                         5
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                                cloud” and that the Company was “only beginning to penetrate market opportunity
                                   1            with Global 8000 companies …”
                                   2
                                                Statement 2
                                   3            “We believe that, over time, as our customer base grows and a relatively higher
                                                percentage of [Cloudera’s] subscription revenue is attributable to renewals or greater
                                   4            usage among existing customers relative to new customers, associated sales and
                                                marketing expenses and other allocated upfront costs as a percentage of revenue will
                                   5
                                                decrease…”
                                   6
                                                Statement 3
                                   7            Building on the approach of web-scale consumer internet companies, we have
                                                collaborated with the global open source community to innovate and deliver our cloud-
                                   8            native platform.” A key element of its strategy was “extending our original cloud-
                                                native architecture.”
                                   9

                                  10            Statement 4
                                                Cloudera’s “competition” included “public cloud providers who include proprietary
                                  11            data management, machine learning and analytics offerings, such as Amazon Web
                                                Services, Google Cloud Platform and Microsoft Azure.”
                                  12
Northern District of California




                                             June 8, 2017 Press Release
 United States District Court




                                  13            Statement 5
                                                Altus is “our first Platform-as-a-Service offering – designed to deliver the speed,
                                  14
                                                convenience and elasticity of public cloud infrastructure, easing the creation for
                                  15            Cloudera customers of new cloud workloads and accelerating the migration of existing
                                                workloads to Cloudera’s platform running in the cloud.”
                                  16
                                                Statement 6
                                  17            “Cloudera offers the leading cloud native software platform for machine learning and
                                  18            advanced analytics.”
                                             September 7, 2017 Earnings Call
                                  19
                                                Statement 7
                                  20            “Our modern platform for machine learning and analytics is optimized for the
                                                cloud…The second quarter also saw growth in the adoption of Cloudera Altus, our
                                  21            Platform-as-a-Service offering that enables data engineering and data science
                                                workloads to run natively and easily in the public cloud.”
                                  22
                                             September 28, 2017 SPO Prospectus
                                  23            Statement 8
                                  24            “Building on the approach of web-scale consumer internet companies, we have
                                                collaborated with the global open source community to innovate and deliver our
                                  25            cloud-native platform.”

                                  26            Statement 9
                                                “Key elements of our strategy include… extending our original cloud-native
                                  27
                                                                                      6
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                                architecture…”
                                   1

                                   2            Statement 10
                                                “Altus is a cloud service …”
                                   3
                                             December 7, 2017 Earnings Call
                                   4            Statement 11
                                                “[C]loud-native platform[.]”
                                   5
                                                Statement 12
                                   6
                                                “Cloudera Altus Analytic DB is the first data warehouse cloud service that brings the
                                   7            warehouse to the data through a unique cloud-scale architecture that eliminates
                                                complex and costly data movement.”
                                   8
                                             April 3, 2018 Earnings Call
                                   9            Statement 13
                                                The Company’s Altus offering “delivers the speed, convenience, elasticity and ease-of-
                                  10            use expected in native public cloud services.”
                                  11
                                                Statement 14
                                  12            “And expansion is the larger part of our business, because new customers start small,
Northern District of California




                                                our expansion deals are more sizable. So we were just over-rotated…”
 United States District Court




                                  13
                                                Statement 15
                                  14            “[T]he cloud is turning out to be a tremendous tailwind for us. . . What I like to say to
                                                customers all the time is we are better than Amazon on Amazon.”
                                  15

                                  16            Statement 16
                                                “Our products on Amazon are integrated better and operate better than Amazon’s own
                                  17            offerings. So – and we’re seeing the move to the cloud take shape unlike it did 2 years
                                                ago. So I see nothing that gives me concern about the market.”
                                  18

                                  19            Statement 17
                                                “No changes in the competitive landscape nor end market demand.”
                                  20         April 4, 2018 Annual Report
                                  21            Statement 18
                                                The “Key elements” of Cloudera’s strategy include that the Company’s “original
                                  22            architecture was designed for the cloud. Our software platform runs natively on public
                                                cloud infrastructure…”
                                  23

                                  24            Statement 19 and 45
                                                Cloudera’s offerings provided “[c]loud and on-premises deployment at scale and across
                                  25            hybrid cloud environments.”

                                  26            Statement 20 and 46
                                                Cloudera’s offerings “allow[ed] enterprises to manage both long-lived and transient
                                  27
                                                                                       7
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                                workloads across environments, mixing on-premises and public cloud infrastructure,
                                   1            including all major public cloud vendors – Amazon Web Services, Microsoft Azure
                                   2            and Google Cloud Platform[.]”

                                   3            Statement 21 and 47
                                                Cloudera’s offerings permitted customers to “deploy, configure and monitor their
                                   4            clusters and workloads at scale from a centralized interface across any mix of public
                                                cloud or on-premises environments.”
                                   5
                                             June 6, 2018 Press Release
                                   6
                                                Statement 22
                                   7            “When we are competing in the cloud, we have so many advantages. Our #1
                                                disadvantage is awareness of our capabilities, and that’s what we’re ramping up with
                                   8            our general manager machine learning, our marketing team to create awareness. And
                                                we think we’ll compete very effectively.”
                                   9
                                             September 5, 2018 Press Release
                                  10            Statement 23
                                                Cloudera had introduced Cloudera Data Warehouse which it represented as “a modern
                                  11
                                                data warehouse for self-service analytics, built with a hybrid cloud native architecture
                                  12            that handles 50PB data workloads and enables hybrid compute, storage, and control for
Northern District of California




                                                workload portability across public clouds and enterprise data centers.”
 United States District Court




                                  13
                                             September 5, 2018 Earnings Call
                                  14            Statement 24
                                                “With a modern architecture for on-premises deployments and being cloud native for
                                  15            public cloud infrastructure and Platform-as-a-Service implementations, we believe we
                                                have the right set of solutions for the next phase of the data warehouse industry.”
                                  16

                                  17            Statement 25
                                                “Cloudera Data Warehouse is a modern data warehouse for self-service analytics. Let
                                  18            me define modern data warehouse and why it’s important in this world of exploding
                                                data and the Internet of Things. It’s a cloud-native architecture.”
                                  19
                                             October 3, 2018 Merger Conference Call
                                  20            Statement 26
                                  21            “Our underlying platform, both what Hortonworks is delivering and ours is cloud
                                                native technology, and it flourishes in cloud compute environments so we’re very
                                  22            excited about accelerating our capabilities there.”

                                  23            Statement 27
                                                The combination of the two companies would result in “sales and growth on day one.”
                                  24
                                             October 3, 2018 Annual Report
                                  25            Statement 28 and Statement 44
                                  26            Cloudera could “leverage the latest advances in infrastructure including the public
                                                cloud for ‘big data’ applications.”
                                  27
                                                                                      8
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1            Statement 29 and 49
                                   2            “After an initial purchase of our platform, we work with our customers to identify new
                                                use cases that can be developed on or moved to our platform, ultimately increasing the
                                   3            amount of data managed on our platform as well as the number and size of our
                                                platform deployments.”
                                   4
                                                Statement 32 and 52
                                   5
                                                The Merger would “improve Cloudera’s…existing ability to expand customer
                                   6            relationships and increase the penetration of new customer accounts,” such that
                                                Cloudera would “use the initial sale as a foothold to increase revenue per customer by
                                   7            increasing the amount of data and number of use cases each customer runs through our
                                                platform.”
                                   8
                                                Statement 42
                                   9
                                                The Company’s product offerings’ “original architecture was designed for the cloud”
                                  10            and “run[] natively on public cloud infrastructure[.]”

                                  11            Statement 43
                                                The Company’s product offerings is “[l]eading cloud innovation for big data[.]”
                                  12
Northern District of California
 United States District Court




                                                Statement 48
                                  13
                                                Cloudera’s product “Altus is a cloud service that ... enable[s] customers to address a
                                  14            new set of elastic and transient workloads that would otherwise be impractical to run in
                                                the datacenter,” highlighting its purportedly “ongoing performance in the areas of
                                  15            cloud,” and ability to provide”[c]loud...deployment at scale.”
                                  16         October 3, 2018 Merger Powerpoint Presentation
                                                Statement 30 and 50
                                  17            The Merger would “increase cross-sell opportunities[.]”
                                  18
                                                Statement 31 and 51
                                  19            The Merger would “enlarge addressable market[.]”

                                  20            Statement 34 and 53
                                                Cloudera characterized “Altus” as a “complementary” “cloud” product and asserted the
                                  21            “complementary product[]” would create “Powerful Synergies” for “[r]evenue.”
                                  22
                                                Statement 35
                                  23            Cloudera’s “cloud technology brings significant advantages,” had “tremendous
                                                capabilities[.]”
                                  24
                                                Statement 36
                                  25            The Company’s “underlying platform” consisting of “cloud native technology…
                                  26            flourishes in cloud compute environments so we’re very excited.”

                                  27
                                                                                     9
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                             October 3, 2018 Merger Registration Statement
                                   1            Statement 54
                                   2            The Merger Registration Statement provided investors with generalized “possible”
                                                “Risk Factors” related to the Merger, stating that “if” a “risk” occurred it “could” or
                                   3            “may” possibly negatively impact the Company.

                                   4            Statement 55
                                                While Microsoft, Google and Amazon had a vast commercial advantage in cloud
                                   5
                                                computing, and the scale to render Cloudera’s mundane Altus offering effectively
                                   6            irrelevant at the time of the Merger, the Company’s relevant SEC filing “Risk Factors”
                                                meagerly suggested that the Company “could lose market share to our competitors,
                                   7            which could adversely affect our business, financial condition and results of
                                                operations.”
                                   8
                                             October 3, 2018 Amendment 1 to Merger Registration Statement
                                   9
                                                Statement 33
                                  10            Cloudera’s existing technology as part of the “combined company” could “create the
                                                leading enterprise data platform built on modern open source data management, data
                                  11            warehousing, machine learning, advanced analytics and IoT markets across hybrid,
                                                public, private and multi-cloud environments.”
                                  12
Northern District of California




                                             December 5, 2019 Earnings Call
 United States District Court




                                  13            Statement 37
                                                “[W]e have strong competitive advantages in data warehousing…we offer it in a hybrid
                                  14
                                                fashion so you can do it both on-premise or in the public cloud … We believe data
                                  15            warehouse workloads are naturally going to land on our platform, and we’re well
                                                positioned to capture those.”
                                  16
                                                Statement 38
                                  17            “Customers are coming to our platform, all of them are evaluating cloud, and it’s our
                                  18            hybrid cloud capabilities are winning … And so it is -- we are uniquely positioned to
                                                run where our customers want to run and give them a lot of flexibility.”
                                  19         December 6, 2018 Barclays Conference
                                  20            Statement 39
                                                “…We’re called Cloudera because when we started, we started with the original
                                  21            Hadoop project, we offered it as a cloud service on Amazon Web Services in 2008 and
                                                software, okay? That’s why we’re called Cloudera …The market has now moved to us
                                  22            because we offer a hybrid capability…. And we already have hybrid capabilities that
                                  23            they have to develop, they’ve never really innovated in their space. And then, we’re
                                                going to have multi-cloud. So we’re taking it to them, momentum has shifted in our
                                  24            favor and increasingly will go that way.”

                                  25         March 13, 2019 Earnings Call
                                               Statement 40
                                  26           “And now, who’s our #1 competitor? It’s Amazon. And we quickly – just even in Q1
                                               as we look at our competitive road map, it’s – not Amazon the company. Amazon is a
                                  27
                                                                                      10
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                                   partner, but it’s Amazon’s house offerings in the data management analytics space.”
                                   1

                                   2               Statement 41
                                                   “[W]e feel very strong that market is moving in our direction around the hybrid multi-
                                   3               cloud, and then our functionality is best-in-class.”

                                   4          7. Alleged Partial and Full Disclosures

                                   5          After the market closed on March 13, 2019, Cloudera announced lower than expected

                                   6   guidance for 1Q20 and fiscal year 2020. As a result, Cloudera’s share price fell from $14.61 per

                                   7   share on March 13, 2019 to $11.71 per share on March 14, 2019. CAC at ¶ 217. Cloudera then

                                   8   filed a press release “reporting Cloudera’s 4Q19 and full year financial results for fiscal year 2019

                                   9   for the year ended January 31, 2019, which claimed, for 4Q19, total revenues of $144.5 million

                                  10   and subscription revenues were $123 million.” Id. at ¶ 218. The press release also revealed

                                  11   anticipated negative operation cash flow in the range of $30 million to $40 million for the year

                                  12   2020. Id.
Northern District of California
 United States District Court




                                  13          On June 5, 2019, Cloudera reported a first-quarter loss of $103.1 million and cut its fiscal

                                  14   year 2020 guidance, “reducing total revenue guidance by $90 million and stating that it expected

                                  15   recurring revenue growth of only 0% to 10% for the year.” Id. at ¶ 222. The same day, Cloudera

                                  16   announced Defendant Reilly’s departure as CEO and Defendant Olson’s departure as Chief

                                  17   Strategy Officer. Id. at ¶ 222. In response, Cloudera’s share price fell from $8.80 per share on

                                  18   June 5, 2019 to $5.21 per share on June 6, 2019, a 40.80% decline. Id. at ¶ 219.

                                  19          Defendants Reilly and Frankola also announced that Cloudera was “(i) experiencing

                                  20   ‘headwinds in bookings from existing customers’; (ii) ‘roughly flat’ and ‘softer’ bookings of

                                  21   ‘large accounts’; (iii) an ‘increased’ churn rate with a loss of small customers; and (iv) ‘weakness’

                                  22   in sales for midsize customers, as well as ‘slip[ing] renewals.’” Id. at ¶ 221. Cloudera also

                                  23   announced that it did not yet have data on adoption of its new CDP product. Id. Finally,

                                  24   Defendant Reilly admitted that Cloudera was not currently “competitive against what the public

                                  25   cloud guys are offering,” and that some customers had moved to “public cloud vendor’s native

                                  26   house offerings.” Id. at ¶ 37.

                                  27      B. Procedural Background
                                                                                        11
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1             On June 7, 2019, a Cloudera shareholder filed a class action securities complaint against

                                   2   Defendants Cloudera, Reilly, Frankola, and Olson. ECF No. 1. On December 16, 2019, pursuant

                                   3   to the Private Securities Litigation Reform Act of 1995 (“PSLRA”), the Court appointed Plaintiff

                                   4   Mariusz J. Klin and the Mariusz J. Klin MD PA 401K Profit Sharing Plan as Lead Plaintiff. ECF

                                   5   No. 85.

                                   6             On February 14, 2020, Lead Plaintiff filed a consolidated class action complaint that

                                   7   expanded the class definition, added new claims under the Securities Act of 1933, and added Cade

                                   8   Jones and Larry Lenick as named plaintiffs. ECF No. 91.

                                   9             On February 28, 2020, Defendants requested that the Court reopen the lead plaintiff

                                  10   appointment process because the consolidated class action complaint added claims and new

                                  11   plaintiffs. ECF No. 117. On March 18, 2020, the Court vacated its order appointing lead plaintiff

                                  12   and lead counsel; ordered publication of notice of the amended complaint in compliance with the
Northern District of California
 United States District Court




                                  13   PSLRA; and reopened the lead plaintiff appointment process. ECF No. 141.

                                  14             On July 27, 2020, the Court appointed Mariusz J. Klin and the Mariusz J. Klin MD PA

                                  15   401K Profit Sharing Plan as Lead Plaintiff and Kahn Swick & Foti, LLC as lead counsel. ECF

                                  16   No. 157.

                                  17             On September 22, 2020, Lead Plaintiff filed a consolidated amended class action

                                  18   complaint. ECF No. 173 (“CAC”). The CAC alleges five causes of action: (1) violation of § 11

                                  19   of the Securities Act of 1933 (“Securities”) against Cloudera, Intel, Director Defendants, and

                                  20   Insider Defendants; (2) violation of § 12(a)(2) of the Securities Act against Cloudera; (3) violation

                                  21   of § 15 of the Securities Act against Intel, Director Defendants, and Insider Defendants; (4)

                                  22   violation of § 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) and SEC Rule 10b-

                                  23   5 against Cloudera and Insider Defendants; and (5) violation of § 20(a) of the Exchange Act

                                  24   against Insider Defendants. Id. at ¶¶ 326–257.

                                  25             On September 27, 2020, Cloudera Defendants filed a motion to dismiss. ECF No. 178

                                  26   (“Mot.”). Cloudera Defendants also filed a request for judicial notice. ECF No. 179. On

                                  27
                                                                                          12
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   November 24, 2020, Plaintiffs filed an opposition. ECF No. 184 (“Opp.”). On December 22,

                                   2   2020, Cloudera Defendants filed a reply. ECF No. 188 (“Reply”).

                                   3          On September 27, 2020, Intel also filed a motion to dismiss. ECF No. 180 (“Intel Mot.”).

                                   4   On November 24, 2020, Plaintiffs filed an opposition. ECF No. 185. On December 22, 2020,

                                   5   Intel filed a reply. ECF No. 187.

                                   6          On March 5, 2021, Plaintiffs filed an administrative motion for leave to file a sur-reply.2

                                   7   ECF No. 200. On March 9, 2021, both Cloudera Defendants and Intel filed oppositions. ECF

                                   8   Nos. 201, 202.

                                   9          On March 17, 2021, Plaintiffs filed a request for judicial notice. ECF No. 203.

                                  10       C. Request for Judicial Notice
                                  11          In connection with their motion to dismiss, Cloudera Defendants request judicial notice of

                                  12   thirty-five documents, including excerpts of sixteen documents Cloudera filed with the SEC and
Northern District of California
 United States District Court




                                  13   nine quarterly earnings calls. See Cloudera Defendants’ Request for Judicial Notice, ECF No. 179

                                  14   (“RJN”).

                                  15          “Although generally the scope of review on a motion to dismiss for failure to state a claim

                                  16   is limited to the Complaint, a court may consider evidence on which the complaint necessarily

                                  17   relies if: (1) the complaint refers to the document; (2) the document is central to the plaintiffs’

                                  18   claim; and (3) no party questions the authenticity of the copy attached to the 12(b)(6) motion.”

                                  19

                                  20   2
                                         Plaintiffs’ administration motion seeks leave to file a sur-reply in further opposition to
                                  21   Defendants’ motions to dismiss. ECF No. 200. Plaintiffs argue that Cloudera has made several
                                       public statements that further strengthened Plaintiffs’ claims of falsity since November 24, 2020,
                                  22   when Plaintiffs filed their oppositions to Defendants’ motions to dismiss. A sur-reply is
                                       appropriate where defendants have raised a new argument or evidence in a reply brief and plaintiff
                                  23   should be offered the opportunity to respond. See El Pollo Loco v. Hashim, 316 F.3d 1032, 1040–
                                       1041 (9th Cir. 2003) (permitting plaintiff to file a sur-reply to address new legal arguments raised
                                  24   in reply). Plaintiffs have failed to identify new arguments or evidence raised for the first time in
                                       reply. Moreover, Plaintiffs proposed sur-reply introduces allegations not contained or referenced
                                  25   in the CAC. The Court therefore may not rely on that evidence when ruling on the motions to
                                       dismiss. See Schneider v. Cal. Dept. of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In
                                  26   determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint
                                       to a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to
                                  27   dismiss.”). Accordingly, Plaintiffs’ administrative motion to file a sur-reply is DENIED.
                                                                                          13
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   Daniels–Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (internal quotation marks

                                   2   and citations omitted). The Court may “treat such a document as ‘part of the complaint, and thus

                                   3   may assume that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).’”

                                   4   Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (quoting United States v. Ritchie, 342 F.3d

                                   5   903, 908 (9th Cir. 2003)).

                                   6           Here, Plaintiffs’ CAC refers to and quotes from the contents of Cloudera’s quarterly

                                   7   earnings calls that occurred on June 8, 2017, September 7, 2017, December 7, 2017, April 3, 2018,

                                   8   June 6, 2018, September 5, 2018, December 5, 2018, March 13, 2019, and June 5, 2019. CAC at

                                   9   ¶¶ 96–97, 99–101, 113–115, 119–121, 132, 137–138, 154–155, 210, 19. Moreover, Plaintiffs do

                                  10   not dispute the authenticity of these documents. Therefore, judicial notice of Exhibits 3, 5, 8, 13,

                                  11   16, 17, 23, 27, and 30 is appropriate.

                                  12           In addition, the CAC refers to and quotes the contents of Cloudera’s IPO Prospectus filed
Northern District of California
 United States District Court




                                  13   on April 28, 2017; Cloudera’s 10-Q filed on June 9, 2017; Cloudera’s 10-Q filed on September 12,

                                  14   2017; Cloudera’s SPO Prospectus filed September 28, 2017; Cloudera’s 10-Q filed on December

                                  15   8, 2017; Cloudera’s 10-Q filed on January 31, 2018; Cloudera’s 10-Q filed on June 6, 2018;

                                  16   Cloudera’s 10-Q filed on July 31, 2018; Cloudera’s Form 8-K filed on October 3, 2018;

                                  17   Cloudera’s Final Merger Prospectus filed on November 27, 2018; and Cloudera’s 10-Q filed on

                                  18   December 6, 2018. Id. at ¶¶ 16, 96, 99, 24, 113, 117, 16, 131, 136, 148, 195, 153. Again,

                                  19   Plaintiffs do not dispute the authenticity of these documents. Accordingly, judicial notice of

                                  20   Exhibits 1, 4, 6, 7, 9, 12, 14, 15, 18, 20, 22, and 25 is appropriate.

                                  21           Finally, the CAC refers to and quotes the contents of Cloudera’s mergers and acquisitions

                                  22   conference call transcript dated October 3, 2018. Id. at ¶ 29, 141. Again, Plaintiffs do not dispute

                                  23   the authenticity of this document. Accordingly, judicial notice of Exhibit 21 is appropriate. The

                                  24   Court otherwise DENIES Cloudera Defendants’ request for judicial notice at this time, as the

                                  25   remaining documents of which Defendants request judicial notice are either not referenced in the

                                  26   CAC, or are not necessary to the resolution of Cloudera Defendants’ motion.

                                  27
                                                                                          14
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1          As such, the Court GRANTS Cloudera Defendants’ request for judicial notice of Exhibits

                                   2   1, 3–9, 12–18, 20–23, 25, 27, 30 in support of the motion to dismiss. However, to the extent any

                                   3   facts in these documents are subject to reasonable dispute, the Court will not take judicial notice of

                                   4   those facts. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001), overruled on other

                                   5   grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   6          Plaintiffs also seek judicial notice of one exhibit. ECF No. 203. Specifically, Plaintiffs

                                   7   seek judicial notice of Cloudera’s March 10, 2021 fourth quarter fiscal year 2021 (“4Q21”)

                                   8   earnings conference call transcript. ECF No. 203-2 (“Exhibit A”). Plaintiffs admit that Exhibit A

                                   9   cannot be incorporated by reference “as it was not cited in nor available when Plaintiffs filed their

                                  10   Complaint.” Id. at 1. Cloudera Defendants oppose Plaintiffs’ request on the ground that the Court

                                  11   may not rely on Exhibit A to decide the motions to dismiss because it was not cited or referenced

                                  12   in Plaintiffs’ CAC. ECF No. 204.
Northern District of California
 United States District Court




                                  13          Exhibit A is not cited in the CAC and therefore is not a proper subject of incorporation by

                                  14   reference. Nonetheless, Exhibit A is an SEC filing and a “publicly-filed document[] whose

                                  15   accuracy cannot reasonably be questioned and [is] therefore subject to judicial notice.” In re

                                  16   Pivotal Sec. Lit., 2020 WL 4193384, at *5 (N.D. Cal. July 21, 2020). Therefore, the Court

                                  17   GRANTS Plaintiffs’ request for judicial notice. However, the Court takes judicial notice of this

                                  18   document solely for the fact that Cloudera made the statements therein. The Court does not take

                                  19   judicial notice of the truth of any facts asserted in Exhibit A.

                                  20   II. LEGAL STANDARD
                                  21      A. Motion to Dismiss

                                  22          Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  23   action for failure to state a claim upon which relief may be granted. Because Plaintiffs have

                                  24   brought their claims as a federal securities fraud action, Plaintiffs securities’ fraud claims are not

                                  25   subject to the notice pleading standards under Federal Rule of Civil Procedure 8(a)(2), which

                                  26   require litigants to provide “a short and plain statement of the claim showing that the pleader is

                                  27
                                                                                          15
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   entitled to relief.” Instead, Plaintiffs must “meet the higher, [more] exacting pleading standards

                                   2   of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation Reform Act

                                   3   (PSLRA).” Or. Pub. Emp. Ret. Fund v. Apollo Group Inc., 774 F.3d 598, 603–04 (9th Cir. 2014).

                                   4           Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake, a party must

                                   5   state with particularity the circumstances constituting fraud or mistake.” Plaintiffs must include

                                   6   “an account of the time, place, and specific content of the false representations” at issue. Swartz v.

                                   7   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). Rule 9(b)’s

                                   8   particularity requirement “applies to all elements of a securities fraud action.” Apollo Group, 774

                                   9   F.3d at 605.

                                  10           The “PSLRA imposes additional specific pleading requirements, including requiring

                                  11   plaintiffs to state with particularity both the facts constituting the alleged violation and the facts

                                  12   evidencing scienter.” In re Rigel Pharm., Inc. Sec. Litig., 697 F.3d 869, 877 (9th Cir. 2012). In
Northern District of California
 United States District Court




                                  13   order to properly allege falsity, “a securities fraud complaint must . . . specify each statement

                                  14   alleged to have been misleading, [and] the reason or reasons why the statement is

                                  15   misleading.” Id. (internal quotation marks and alteration omitted). In addition, in order to

                                  16   “adequately plead scienter under the PSLRA, the complaint must state with particularity facts

                                  17   giving rise to a strong inference that the defendant acted with the required state of

                                  18   mind.” Id. (internal quotation marks omitted).

                                  19           For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                  20   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  21   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  22   Nonetheless, the Court is not required to “‘assume the truth of legal conclusions merely because

                                  23   they are cast in the form of factual allegations.’” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir.

                                  24   2011) (quoting W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Mere “conclusory

                                  25   allegations of law and unwarranted inferences are insufficient to defeat a motion to dismiss.”

                                  26   Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004). Furthermore, “‘a plaintiff may plead

                                  27
                                                                                          16
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   [him]self out of court’” if he “plead[s] facts which establish that he cannot prevail on his . . .

                                   2   claim.” Weisbuch v. Cty. of L.A., 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quoting Warzon v. Drew,

                                   3   60 F.3d 1234, 1239 (7th Cir. 1995)).

                                   4          B. Leave to Amend
                                   5            Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                   6   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                   7   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                   8   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted).

                                   9   Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the

                                  10   opposing party, cause undue delay, or be futile, or if the moving party has acted in bad

                                  11   faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  12   III.     DISCUSSION
Northern District of California
 United States District Court




                                  13            The Court incorporates herein the definitions of “Insider Defendants,” “Director

                                  14   Defendants,” and “Cloudera Defendants” in the Factual Background Section, infra Section

                                  15   I(A)(1). Plaintiffs allege five causes of action: (1) violation of § 11 of the Securities Act against

                                  16   Cloudera, Intel, Director Defendants, and Insider Defendants; (2) violation of § 12(a)(2) of the

                                  17   Securities Act against Cloudera; (3) violation of § 15 of the Securities Act against Intel, Director

                                  18   Defendants, and Insider Defendants; (4) violation of § 10(b) of the Exchange Act and SEC Rule

                                  19   10b-5 against Cloudera and Insider Defendants; and (5) violation of § 20(a) of the Exchange Act

                                  20   against Insider Defendants. Id. at ¶¶ 326–257. The Court first addresses Plaintiffs’ Exchange Act

                                  21   claims and then addresses Plaintiffs’ Securities Act claims.

                                  22            Because the Court below finds that none of the alleged false or misleading statements are

                                  23   actionable, the Court need not reach the parties’ arguments regarding scienter or Intel’s arguments

                                  24   regarding control person liability. See Mot. at 20; Intel Mot. at 3. However, if Plaintiffs choose to

                                  25   file an amended complaint, Plaintiffs must address the deficiencies identified in Defendants’

                                  26   motions to dismiss. Failure to address these deficiencies will result in dismissal of Plaintiffs’

                                  27
                                                                                          17
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   deficient claims with prejudice.

                                   2      A. Plaintiffs’ Claims Under § 10(b) of the Exchange Act and Rule 10b-5
                                   3          “To plead a claim under section 10(b) and Rule 10b-5, Plaintiffs must allege: (1) a material

                                   4   misrepresentation or omission; (2) scienter; (3) a connection between the misrepresentation or

                                   5   omission and the purchase or sale of a security; (4) reliance; (5) economic loss; and (6) loss

                                   6   causation.” Apollo Group, 774 F.3d at 603.

                                   7          Cloudera Defendants do not argue that Plaintiffs have failed to allege the following four

                                   8   elements: (1) the connection between the misrepresentations or omissions and the purchase or sale

                                   9   of a security, (2) reliance, (3) economic loss, or (4) loss causation. Thus, the Court does not

                                  10   address these elements.

                                  11          However, Cloudera Defendants do contend that Plaintiffs have failed to allege (1) material

                                  12   misrepresentations or omissions, and (2) scienter. As discussed in detail below, the Court grants
Northern District of California
 United States District Court




                                  13   Cloudera Defendants’ motion to dismiss Plaintiffs’ § 10(b) claim because Cloudera Defendants’

                                  14   allegedly false or misleading statements are either (1) forward-looking statements accompanied by

                                  15   meaningful cautionary language, and therefore immunized under the PSLRA’s Safe Harbor

                                  16   provision; (2) not actionable as statements of corporate optimism; or (3) because Plaintiffs have

                                  17   failed to adequately allege that the statements were false when made. Therefore, the Court does

                                  18   not address Cloudera Defendants’ arguments regarding scienter.

                                  19          1. Failure to Adequately Allege Falsity
                                  20          To assert a claim under the PSLRA, Plaintiffs must plead with particularity the element of

                                  21   falsity. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009). “The PSLRA

                                  22   has exacting requirements for pleading ‘falsity.’” Metzler Inv. GMBH v. Corinthian Colleges,

                                  23   Inc., 540 F.3d 1049, 1070 (9th Cir. 2008). To satisfy these “exacting requirements,” Plaintiffs

                                  24   must plead “specific facts indicating why” the statements at issue were false when made. Id; see

                                  25   also Ronconi v. Larkin, 253 F.3d 423, 434 (9th Cir. 2001) (explaining that plaintiffs’ complaint

                                  26   was required to allege specific facts that show why statements were false when made). As such,

                                  27
                                                                                        18
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   Plaintiffs must allege “contemporaneous facts that would establish a contradiction between the

                                   2   alleged materially misleading statements and reality.” Norfolk Cty. Ret. Sys. v. Solazyme, Inc.,

                                   3   2016 WL 7475555, at *3 (N.D. Cal. Dec. 29, 2016). Moreover, to be actionable, statements must

                                   4   be false “at [the] time by the people who made them.” Ronconi, 253 F.3d at 430. “The fact that

                                   5   [a] prediction proves to be wrong in hindsight does not render the statement untrue when

                                   6   made.” In re VeriFone Sec. Litig., 11 F.3d 865, 871 (9th Cir. 1993).

                                   7          Cloudera Defendants argue that Plaintiffs have failed to adequately plead falsity for all 41

                                   8   statements that Plaintiffs challenge under § 10(b) of the Exchange Act. Specifically, Cloudera

                                   9   Defendants argue that Plaintiffs have failed to plead any contemporaneous facts showing that

                                  10   Cloudera “lacked any viable ‘cloud-native technology,’” and therefore was unable “to compete

                                  11   against the largest public cloud vendors such as Microsoft, Google, and Amazon.” Mot. at 13

                                  12   (quoting CAC at ¶ 144). Plaintiffs argue in opposition that they have sufficiently pled allegations
Northern District of California
 United States District Court




                                  13   of falsity to survive a motion to dismiss. Opp. at 11.

                                  14          The Court agrees that Plaintiffs have failed to adequately plead falsity with respect to some

                                  15   of the challenged statements. The Court first addresses Cloudera Defendants’ statements

                                  16   regarding Cloudera’s cloud products. The Court then turns to five other statements for which

                                  17   Plaintiffs have failed to adequately plead falsity.

                                  18              a. Statements Regarding Cloudera’s Cloud Products
                                  19          Plaintiffs challenge 27 statements made by Cloudera Defendants during the Class Period

                                  20   that concern Cloudera’s cloud product offerings. See ECF No. 173-4 (Statements 3–13, 18–21,

                                  21   23–26, 28, 33–39); CAC at ¶¶ 90–166. Each of these statements referenced Cloudera’s products

                                  22   and their cloud capabilities. Many of the statements explicitly reference Cloudera’s “cloud-native

                                  23   platform” or “cloud-native architecture,” or otherwise tout the cloud capabilities of Cloudera’s

                                  24   product offerings. See, e.g., Statement 6 (“Cloudera offers the leading cloud native software

                                  25   platform for machine learning and advanced analytics.”); Statement 9 (“Key elements of our

                                  26   strategy include . . . extending our original cloud-native architecture . . .”); Statement 10 (“Altus is

                                  27
                                                                                         19
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   a cloud service …”); and Statement 26 (“Our underlying platform, both what Hortonworks is

                                   2   delivering and ours is cloud native technology, and it flourishes in cloud compute environments so

                                   3   we’re very excited about accelerating our capabilities there.”).

                                   4          Plaintiffs argue that all 27 statements were materially false or misleading when made

                                   5   because Cloudera Defendants represented that Cloudera had “cloud-native technology”; “cloud-

                                   6   native architecture”; products that were “optimized for the cloud”; or some variant therein. See

                                   7   Opp. at 11; ECF No. 173-4. Plaintiffs allege that in actuality Cloudera lacked “viable cloud-native

                                   8   products,” “cloud-native architecture,” and Cloudera’s products were not “optimized for the

                                   9   cloud.” See, e.g., CAC at ¶¶ 94, 95, 101. Cloudera Defendants argue that Plaintiffs have failed to

                                  10   adequately allege the falsity of any of Cloudera Defendants’ statements regarding Cloudera’s

                                  11   cloud products. Mot. at. 13.

                                  12          Specifically, Plaintiffs allege that Cloudera Defendants’ statements regarding Cloudera’s
Northern District of California
 United States District Court




                                  13   cloud products were false or misleading for two different reasons. In some instances, the CAC

                                  14   alleges that Cloudera lacked “cloud-native products” or “cloud-native architecture” altogether.

                                  15   See, e.g., CAC at ¶¶ 94, 95, 101. Thus, Plaintiffs argue that Cloudera Defendants’ statements

                                  16   were false because those statements falsely claimed that Cloudera had cloud-native technology or

                                  17   architecture when Cloudera lacked that technology.

                                  18          Plaintiffs also allege that Cloudera lacked “viable cloud-native products”; “legitimate

                                  19   cloud offering”; or cloud products “optimized for the cloud.” Id. at ¶¶ 95, 101, 144, 149. In these

                                  20   instances, Plaintiffs appear to argue that Cloudera Defendants’ statements regarding Cloudera’s

                                  21   cloud products were false or misleading because those statements described Cloudera’s

                                  22   technology too optimistically. The Court addresses these two sets of allegations in turn.

                                  23          Plaintiffs first allege that Cloudera Defendants’ numerous statements touting Cloudera’s

                                  24   “cloud-native” products and “cloud-native architecture” were false when made because Cloudera

                                  25   lacked cloud-native technology during the Class Period. See, e.g., id. at ¶¶ 94, 95, 101. These

                                  26   allegations are deficient because Plaintiffs do not explain what it meant to have “cloud-native”

                                  27
                                                                                        20
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   products or “cloud-native architecture” at the time Cloudera Defendants made the challenged

                                   2   statements. Plaintiffs must provide “specific facts” indicating why Cloudera Defendants’

                                   3   statements were false when made. Metzler, 540 F.3d at 1070. Without a contemporaneous

                                   4   definition or explanation for what “cloud-native” technology meant when Cloudera Defendants

                                   5   made the challenged statements, the Court has no basis to find that Plaintiffs have adequately pled

                                   6   that Cloudera Defendants’ statements were false. This is because if “cloud-native” lacked a

                                   7   specific meaning, then Cloudera Defendants’ statements could not have been false when made.

                                   8          Plaintiffs do offer an explanation for “cloud-native” or “cloud-native architecture” in the

                                   9   CAC, but that explanation rests on an article published by Cloudera’s Chief Product Officer Arun

                                  10   Murthy on February 6, 2020, seven months after the close of the Class Period and one to two years

                                  11   after most of the challenged statements were made.3 The CAC alleges that according to Murthy,

                                  12   “cloud native” and “cloud architecture” “mean that an offering has specific material attributes
Northern District of California
 United States District Court




                                  13   such as the use of containers and Kubernetes, seamless scalability, security and elasticity.” CAC

                                  14   at ¶ 192. Plaintiffs then allege that none of Cloudera’s Class Period products possessed these

                                  15   attributes. Id. As such, Plaintiffs contend, each of Cloudera Defendants’ Class Period statements

                                  16   touting Cloudera’s “cloud-native” products and “cloud-native architecture” were false or

                                  17   materially misleading when made. Opp. at 9.

                                  18          The PSLRA “has exacting requirements for pleading ‘falsity,’” which include the

                                  19   requirement that plaintiffs plead “specific facts” that indicate “the misleading nature of the

                                  20   statements when made.” Metzler, 540 F.3d at 1070 (emphasis added). Murthy’s post-Class Period

                                  21   definition of “cloud native” or “cloud architecture” is insufficient to demonstrate that “cloud

                                  22   native” or “cloud-native architecture” was understood to include those particular attributes when

                                  23   Cloudera Defendants made the challenged statements during the Class Period. If “cloud-native”

                                  24   had a different technical meaning during the Class Period, then the Court has no basis to find that

                                  25

                                  26
                                       3
                                         The CAC refers to Murthy as Cloudera’s “Chief Product Officer” and the opposition brief refers
                                       to Murthy as Cloudera’s “Chief Technology Officer.” The Court adopts the title alleged in the
                                  27   CAC.
                                                                                    21
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   Plaintiffs have adequately pled falsity with respect to Cloudera Defendants’ statements.

                                   2          Thus, in order to adequately plead that Cloudera Defendants’ statements touting

                                   3   Cloudera’s cloud-native technology were false when made, Plaintiffs must explain what “cloud

                                   4   native” meant when Cloudera Defendants made their allegedly false statements. A definition of

                                   5   cloud-native from more than a year after many of the challenged statements were made does not

                                   6   establish that Cloudera Defendants’ statements were false when made. If cloud native had no set

                                   7   meaning when Cloudera Defendants made their challenged statements, then the Court cannot find

                                   8   that Plaintiffs have adequately pled that Cloudera Defendants’ statements were false when made.

                                   9          Therefore, Plaintiffs must explain what “cloud native” meant when Cloudera Defendants

                                  10   made their allegedly false statements and why Cloudera Defendants’ statements touting

                                  11   Cloudera’s cloud-native technology and architecture were false when made. See Metzler, 540

                                  12   F.3d at 1070 (explaining that plaintiffs must plead specific facts that indicate “the misleading
Northern District of California
 United States District Court




                                  13   nature of the statements when made.”).

                                  14          At other points in the CAC, Plaintiffs allege that Cloudera Defendants’ statements

                                  15   regarding Cloudera’s cloud products were false or misleading because Cloudera lacked “viable

                                  16   cloud-native products”; “legitimate cloud offering”; or cloud products “optimized for the cloud.”

                                  17   CAC at ¶¶ 95, 144, 149. Where Plaintiffs makes these allegations, Plaintiffs appear to admit that

                                  18   Cloudera had a cloud product, but argue that Cloudera Defendants’ statements were false or

                                  19   misleading because Cloudera Defendants described Cloudera’s cloud product too optimistically.

                                  20   To the extent that Plaintiffs allege that Cloudera Defendants’ statements were false or misleading

                                  21   merely because those statements discussed Cloudera’s cloud product in too optimistic of terms,

                                  22   the Court notes that those statements are likely non-actionable corporate puffery.

                                  23          In support of this conclusion, the Court notes that in two recent cases, courts in this district

                                  24   have found defendant’s statements regarding the attributes of their technology products not

                                  25   actionable as corporate puffery on a similar set of facts. In In re Pivotal Securities Litigation, the

                                  26   court found that defendants’ statements that the company provided a “cutting-edge,” “leading,”

                                  27
                                                                                         22
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   and “turnkey cloud-native platform” not actionable because these statements were “vague

                                   2   assessments that represent the feel good speak that characterizes non-actionable puffing.” 2020

                                   3   WL 4193384, at *7 (internal quotation marks and citation omitted). Similarly, in In re Intel

                                   4   Corporation Securities Litigation, the court found that defendants’ statements that the company’s

                                   5   products “optimize interconnectivity with a focus on speed without compromising data security”

                                   6   and “improve[] performance by creating faster multitasking with optimal data security” were not

                                   7   actionable because they were “vague and immaterial as a matter of law.” 2019 WL 1427660, at

                                   8   *12 (N.D. Cal. Mar. 29, 2019).

                                   9          Thus, if Plaintiffs fail to adequately allege that Cloudera lacked cloud-native technology or

                                  10   cloud-native architecture, then Cloudera Defendants’ statements optimistically touting the quality

                                  11   of Cloudera’s cloud products are likely to be non-actionable corporate puffery. See, e.g., In re

                                  12   Pivotal, 2020 WL 4193384, at *7; In re Intel, 2019 WL 1427660, at *12.
Northern District of California
 United States District Court




                                  13          In sum, Plaintiffs have failed to adequately plead that Cloudera Defendants’ statements

                                  14   regarding Cloudera’s “cloud-native” products and “cloud-native” architecture were false when

                                  15   made. As such, the Court finds that, with respect to Statements 3–13, 18–21, 23–26, 28, and 33–

                                  16   39, Plaintiffs have failed to adequately plead falsity as required by the PSLRA.

                                  17              b. Further Statements for which Plaintiffs have Failed to Plead Falsity
                                  18          Plaintiffs have also failed to adequately plead falsity with respect to six other challenged

                                  19   statements. Statement 1 states that Cloudera “will further expand our customer opportunity

                                  20   through the continued growth in use cases and managed solutions, the expansion of our partner

                                  21   ecosystems and the proliferation of skills, driven by ease of use and accelerating adoption of the

                                  22   cloud.” CAC at ¶ 90; ECF No. 173-4, at 2. Plaintiffs contend that this statement falsely conveyed

                                  23   that (1) Cloudera was experiencing growth in its user base for cloud products, and (2) Cloudera’s

                                  24   cloud products were easy to use. Id.

                                  25          Plaintiffs allege that the first half of Statement 1 was false when made because Cloudera

                                  26   was not experiencing growth in its user base. First, Plaintiffs have failed to plead any specific

                                  27
                                                                                        23
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   factual allegations regarding Cloudera’s user base in April of 2017 when the statement was made.

                                   2   The only specific factual allegation that Plaintiffs provide concerning Cloudera’s user base is

                                   3   Cloudera’s 2019 customer data. See Id. at ¶¶ 220–221. Factual allegations concerning Cloudera’s

                                   4   customer base in 2019 do not demonstrate that Cloudera Defendants’ 2017 statement was false

                                   5   when made. Plaintiffs must allege “contemporaneous facts that would establish a contradiction

                                   6   between the alleged materially misleading statements and reality.” Norfolk Cty. Ret. Sys., 2016

                                   7   WL 7475555, at *3.

                                   8          Moreover, even if Plaintiffs had plead specific facts demonstrating that Cloudera’s user

                                   9   base was not expanding in April of 2017, that fact would not render Cloudera Defendants’

                                  10   statement false when made. The statement makes no specific claim about whether Cloudera’s user

                                  11   base is expanding. Rather, the statement makes a claim about future actions the company will

                                  12   take. Plaintiffs’ allegations therefore do not provide a basis upon which “this court can make
Northern District of California
 United States District Court




                                  13   inferences [of falsity] permissible under Rule 9(b).” In re Stratosphere, 1997 WL 581032, at *13.

                                  14          Plaintiffs allege that the second half of Statement 1 was false when made because

                                  15   Cloudera’s products were not easy to use. Id. Plaintiffs’ only specific allegation to support the

                                  16   falsity of Cloudera Defendants’ challenged statement is a comment from Defendant Cole in

                                  17   September of 2019, after the end of the Class Period, in which Defendant Cole states that

                                  18   Cloudera’s earlier products “weren’t easy to use.” CAC at ¶ 95. The Ninth Circuit has held that a

                                  19   plaintiff can establish the falsity of an earlier statement “by means of a later statement by the

                                  20   defendant,” where the later statement is “similar to ‘I knew it all along.’” Yourish v. Cal.

                                  21   Amplifier, 191 F.3d 983, 996 (9th Cir. 1999). Plaintiffs have not met that standard here, as

                                  22   nothing in Defendant Cole’s statement resembles an “I knew it all along” admission. Id; see also

                                  23   Lopes v. Fitbit, Inc., 2020 WL 1465932, at *11 (N.D. Cal. Mar. 23, 2020) (finding that an after-

                                  24   the-fact statement by defendant does not constitute an admission “unless it contradicts the

                                  25   substance of an earlier statement and essentially states ‘I knew it all along.’”). Accordingly,

                                  26   Plaintiffs have not pled falsity with respect to Statement 1.

                                  27
                                                                                         24
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1          Plaintiffs have also failed to adequately plead falsity with respect to Statement 2.

                                   2   Statement 2 states “[w]e believe that, over time, as our customer base grows and a relatively

                                   3   higher percentage of [Cloudera’s] subscription revenue is attributable to renewals or greater usage

                                   4   among existing customers relative to new customers, associated sales and marketing expenses and

                                   5   other allocated upfront costs as a percentage of revenue will decrease . . . .” CAC at ¶ 91; ECF

                                   6   No. 173-4, at 3.

                                   7          Plaintiffs allege that this statement was false when made because it falsely conveyed that

                                   8   Cloudera’s strategy was an effective attempt to grow profits, whereas in reality Cloudera had to

                                   9   expend high sales and marketing funds to promote its Hadoop-focused platform. Id. at ¶ 92.

                                  10   However, the only specific fact that Plaintiffs have alleged to support this argument is that “the

                                  11   Company was later forced to acknowledge on June 5, 2019, that it spent an astonishing $119

                                  12   million on sales and marketing in 1Q20.” Id. The fact that Cloudera spend $119 million on sales
Northern District of California
 United States District Court




                                  13   and marketing in early 2019 does not establish that Cloudera Defendants’ statement in April of

                                  14   2017 was false when made. “The fact that [a] prediction proves to be wrong in hindsight does not

                                  15   render the statement untrue when made.” In re VeriFone Sec. Litig., 11 F.3d at 871. Plaintiffs

                                  16   have therefore failed to plead falsity with respect to Statement 2.

                                  17          Plaintiffs have also failed to plead falsity with respect to Statement 14, which states: “And

                                  18   expansion is the larger part of our business, because new customers start small, our expansion

                                  19   deals are more sizable. So we were just over-rotated . . .” CAC at ¶ 121; ECF No. 173-4, at 12.

                                  20   Plaintiffs allege that this statement was false when made because Cloudera was not “over-rotated”

                                  21   in its customer sales, but rather that Cloudera had weak products that could not compete against

                                  22   competitors’ offerings. Id. at ¶ 120. The only specific allegation that Plaintiffs provide to support

                                  23   the falsity of Cloudera Defendants’ statement is that in September of 2019 Cloudera was forced to

                                  24   launch its new cloud product CDP in order to compete with other cloud providers. Id.

                                  25          The fact that Cloudera later launched a new cloud product to compete with competitors

                                  26   does not establish that its previous product was weak or inadequate. “[W]hile the court assumes

                                  27
                                                                                         25
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   that the facts in a complaint are true, it is not required to indulge unwarranted inferences in order

                                   2   to save a complaint from dismissal.” Metzler, 540 F.3d at 1064–65. Moreover, Cloudera’s

                                   3   subsequent launch of CDP does not demonstrate the falsity of Cloudera Defendants’ statement.

                                   4   Accordingly, Plaintiffs have failed to adequately allege falsity with respect to Statement 14.

                                   5          Plaintiffs have also failed to adequately plead falsity with respect to Statement 16, which

                                   6   states: “Our products on Amazon are integrated better and operate better than Amazon’s own

                                   7   offerings. So – and we’re seeing the move to the cloud take shape unlike it did 2 years ago. So I

                                   8   see nothing that gives me concern about the market.” CAC at ¶ 120; ECF No. 173-4, at 14.

                                   9   Plaintiffs allege that this statement was false when made because it falsely conveyed that

                                  10   Cloudera’s products gave Cloudera a competitive advantage in the cloud market. Id. However,

                                  11   Plaintiffs have failed to adequately plead factual allegations to support an “inference[] [of falsity]

                                  12   permissible under Rule 9(b).” In re Stratosphere Corp, 1997 WL 581032, at *13. Specifically,
Northern District of California
 United States District Court




                                  13   Plaintiffs allege that Cloudera Defendants’ statement was false because Cloudera lacked cloud-

                                  14   native services and Cloudera could not provide public cloud services comparable to its

                                  15   competitors. CAC at ¶ 122.

                                  16          As the Court has already explained, Plaintiffs have failed to adequately plead falsity with

                                  17   respect to Cloudera’s lack of cloud-native products. Plaintiffs also allege that “Cloudera’s

                                  18   competitors’ cloud technologies were vastly outperforming the Company’s Hadoop-focused

                                  19   platform.” Id. However, Plaintiffs fail to allege any contemporaneous factual allegations to

                                  20   support this claim. Plaintiffs must allege specific “contemporaneous facts that would establish a

                                  21   contradiction between the alleged materially misleading statements and reality.” Norfolk, 2016

                                  22   WL 7475555, at *3. Accordingly, Plaintiffs have failed to adequately plead falsity with respect to

                                  23   Statement 16.

                                  24          Plaintiffs have also failed to plead falsity with respect to Statement 17, which states that

                                  25   Cloudera Defendants saw “[n]o changes in the competitive landscape nor end market demand.”

                                  26   CAC at ¶ 120; ECF No. 173-4, at 15. Plaintiffs allege that this statement was false when made

                                  27
                                                                                         26
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   because the statement suggested that Cloudera’s poor results were due to misalignment of sales

                                   2   resources, rather than the movement towards cloud offerings. Plaintiffs allege two specific facts to

                                   3   support this contention. Id. at ¶ 122.

                                   4          First, Plaintiffs allege that when Cloudera launched its CDP cloud product in September of

                                   5   2019, Cloudera Defendants explained that the product was necessary because there had been

                                   6   “changes in the competitive landscape [and] end market demand.” Id. Plaintiffs also allege that

                                   7   on June 5, 2019, Defendant Cole admitted that Cloudera was “[not] really competitive against

                                   8   what the public cloud guys [were] offering” during the Class Period. Id. at ¶ 95. Plaintiffs argue

                                   9   that these statements demonstrate the falsity of Cloudera Defendants’ earlier statement.

                                  10          Plaintiff can establish the falsity of an earlier statement “by means of a later statement by

                                  11   the defendant,” where the later statement is “similar to ‘I knew it all along.’” Yourish, 191 F.3d

                                  12   983 at 996. Plaintiffs have not met that standard here, as nothing in either of Cloudera
Northern District of California
 United States District Court




                                  13   Defendants’ later statements resembles an “I knew it all along” admission. Id; see also Lopes,

                                  14   2020 WL 1465932, at *11 (same). Accordingly, Plaintiffs have failed to adequately plead falsity

                                  15   with respect to Statement 17.

                                  16          Finally, Plaintiffs have failed to adequately plead falsity as to Statement 29, which states

                                  17   “[a]fter an initial purchase of our platform, we work with our customers to identify new use cases

                                  18   that can be developed on or moved to our platform, ultimately increasing the amount of data

                                  19   managed on our platform as well as the number and size of our platform deployments.” CAC at ¶

                                  20   146; ECF No. 173-4, at 26. Plaintiffs allege that this statement was false when made because

                                  21   Cloudera’s customer base was not expanding. However, nothing in the challenged statement

                                  22   claims that Cloudera’s customer base was expanding. Rather, the statement explains what

                                  23   Cloudera does when a new customer purchases Cloudera’s product. As such, Plaintiffs’ allegation

                                  24   does not provide a basis upon which “this court can make inferences [of falsity] permissible under

                                  25   Rule 9(b).” In re Stratosphere Corp., 1997 WL 581032, at *13. Plaintiffs have therefore failed to

                                  26   adequately plead falsity with respect to Statement 29.

                                  27
                                                                                        27
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1          Accordingly, the Court finds that, with respect to Statements 1–14, 16–21, 23–26, 28–29,

                                   2   and 33–39, Plaintiffs have failed to adequately plead falsity as required by the PSLRA. Therefore,

                                   3   the Court GRANTS Cloudera Defendants’ motion to dismiss as to these statements.

                                   4          2. General Statements of Corporate Optimism
                                   5          In the Ninth Circuit, “vague, generalized assertions of corporate optimism or statements of

                                   6   mere puffing are not actionable material misrepresentations under federal securities laws because

                                   7   no reasonable investor would rely on such statements.” In re Fusion-io, Inc. Sec. Lit., 2015 WL

                                   8   661869, at *14 (N.D. Cal. Feb. 12, 2015) (internal quotation marks omitted); see also In re Cutera

                                   9   Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010) (“[P]rofessional investors, and most amateur

                                  10   investors as well, know how to devalue the optimism of corporate executives.”). This is because

                                  11   “[w]hen valuing corporations, . . . investors do not rely on vague statements of optimism like

                                  12   ‘good,’ ‘well-regarded,’ or other feel good monikers.” Id; see also In re iPass, Inc. Sec. Litig.,
Northern District of California
 United States District Court




                                  13   2006 WL 496046, at *4 (N.D. Cal. Feb. 28, 2006) (generalized statements of optimism are not

                                  14   actionable because they are “not capable of objective verification,” and “lack a standard against

                                  15   which a reasonable investor could expect them to be pegged” (internal quotation marks omitted)).

                                  16          For example, a court held not actionable as “mere puffery” statements from defendants that

                                  17   “[w]e are very pleased with the learning from our pilot launch,” “so far we're getting really great

                                  18   feedback,” and “we are very pleased with our progress to date.” Wozniak v. Align Tech., Inc.,

                                  19   2012 WL 368366, at *4–5 (N.D. Cal. Feb. 3, 2012). Similarly, “statements projecting ‘excellent

                                  20   results,’ a ‘blowout winner’ product, ‘significant sales gains,’ and ‘10% to 30% growth rate over

                                  21   the next several years’” have been held to be non-actionable as mere corporate puffery. In re

                                  22   Cornerstone Propane Partners, L.P. Sec. Litig., 355 F. Supp. 2d 1069, 1087 (N.D. Cal. 2005).

                                  23          Cloudera Defendants argue that many of the statements identified in the CAC are non-

                                  24   actionable statements of corporate puffery. See Mot. at 9 (citing Statements 1, 3, 5–9, 11–13, 15–

                                  25   19, 22–41, 42–45, 49–53). The Court has already dismissed many of these statements for failure

                                  26   to allege falsity. Of the remaining statements, the Court agrees that some of the allegedly false or

                                  27
                                                                                        28
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   misleading statements amount to nothing more than corporate puffery.

                                   2          Specifically, the Court agrees with Cloudera Defendants that Statements 15, 22, 40, and 41

                                   3   fall within this category of non-actionable statements, as these statements are all general and

                                   4   vague remarks of corporate optimism. See Statement 15 (“The cloud is turning out to be a

                                   5   tremendous tailwind for us . . . What I like to say to customers all the time is we are better than

                                   6   Amazon on Amazon.”); Statement 22 (“When we are competing in the cloud, we have so many

                                   7   advantages. Our #1 disadvantage is awareness of our capabilities, and that’s what we’re ramping

                                   8   up with our general manager machine learning, our marketing team to create awareness. And we

                                   9   think we’ll compete very effectively.”); Statement 40 (“And now, who’s our #1 competitor? It’s

                                  10   Amazon . . . it’s Amazon’s house offerings in the data management analytics space.”); and

                                  11   Statement 41 (“[W]e feel very strong that market is moving in our direction around the hybrid

                                  12   multi-cloud, and then our functionality is best-in-class.”). CAC at ¶¶ 120, 132, 163; ECF No. 173-
Northern District of California
 United States District Court




                                  13   4.

                                  14          These “vague statements of optimism” and other “feel good monikers” are not actionable

                                  15   statements under the PSLRA. Police Retirement Sys. of St. Louis v. Intuitive Surgical, Inc., 759

                                  16   F.3d 1051, 1060 (9th Cir. 2014). Moreover, they echo statements that other courts in this circuit,

                                  17   including this Court, have previously found to be non-actionable statements of corporate puffery.

                                  18   See, e.g., City of Royal Oak Retirement System v. Juniper Networks, Inc., 880 F. Supp. 2d 1045,

                                  19   1064 (N.D. Cal. 2012) (statements that company has “strong demand metrics and good

                                  20   momentum,” that other companies were “strong partners,” and “our demand indicators are strong,

                                  21   our product portfolio is robust” were non-actionable statements of mere corporate optimism); In re

                                  22   Fusion-io, 2015 WL 661869, at *15 (statements that “we are well positioned to capture a

                                  23   significant share of the opportunity from enterprise to hyperscale over the next few years” and “we

                                  24   exited fiscal 2013 with a significantly more diversified customer and product base, which we

                                  25   believe provides a sound basis for business expansion going forward” were non-actionable).

                                  26          Accordingly, the Court finds that Statements 15, 22, 40, and 41 are non-actionable

                                  27
                                                                                         29
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   corporate puffery. Therefore, the Court GRANTS Cloudera Defendants’ motion to dismiss as to

                                   2   these statements.

                                   3          3. Forward-Looking Statements
                                   4          Under the PSLRA “Safe Harbor” provision, “forward-looking statements” are not

                                   5   actionable as a matter of law if they are identified as such and accompanied by “meaningful

                                   6   cautionary statements identifying important factors that could cause actual results to differ

                                   7   materially from those in the forward looking statement.” See 15 U.S.C. § 78u–5(c)(1)(A)(i). A

                                   8   forward-looking statement is “any statement regarding (1) financial projections, (2) plans and

                                   9   objectives of management for future operations, (3) future economic performance, or (4) the

                                  10   assumptions ‘underlying or related to’ any of these issues.” No. 84 Employer–Teamster Joint

                                  11   Council Pension Trust Fund v. Am. W. Holding Corp., 320 F.3d 920, 936 (9th Cir. 2003) (citing

                                  12   15 U.S.C. § 78u-5(i)). “[I]f a forward-looking statement is identified as such and accompanied by
Northern District of California
 United States District Court




                                  13   meaningful cautionary statements, then the state of mind of the individual making the statement is

                                  14   irrelevant, and the statement is not actionable regardless of the plaintiff’s showing of scienter.” In

                                  15   re Cutera, 610 F.3d at 1112.

                                  16          If a forward-looking statement is not identified as such or is unaccompanied by meaningful

                                  17   cautionary language, then the statement is actionable only if the plaintiff proves that the forward-

                                  18   looking statement “was made with actual knowledge by that person that the statement was false or

                                  19   misleading.” 15 U.S.C. § 78u–5(c)(1)(B)(i).

                                  20          Cloudera Defendants argue that many of the statements identified in the CAC are forward-

                                  21   looking and therefore protected under the Safe Harbor. See Mot. at 11 (citing Statements 1–3, 9,

                                  22   16, 17, 22, 24, 27, 28, 30–34, 37, 39, 41, 44, 50–53).4 The Court has already dismissed many of

                                  23   these statements for failure to allege falsity or because they were non-actionable statements of

                                  24

                                  25   4
                                        Statements 1–3 are not protected by the PSLRA Safe Harbor because the Safe Harbor provision
                                  26   does not apply to statements “made in connection with an initial public offering” of stock. See 15
                                       U.S.C. § 77z–2(b)(2)(D); see also Constanzo v. DXC Tech. Co., 2020 WL 4284838, at * 7 (N.D.
                                  27   Cal. July 27, 2020) (same).
                                                                                      30
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   corporate puffery. Of the remaining statements, the Court agrees that some of the alleged

                                   2   misstatements are forward-looking and therefore protected under the Safe Harbor.

                                   3          Specifically, the Court agrees with Cloudera Defendants that Statements 27, 30, 31, and 32

                                   4   fall within this category of non-actionable statements because these statements are forward-

                                   5   looking and therefore protected under the Safe Harbor.

                                   6          Statements 27, 30, 31, and 32 all relate to the announced merger between Cloudera and

                                   7   Hortonworks. Mot. at 10. The Court agrees with Cloudera Defendants that Statements 27, 30, 31,

                                   8   and 32 all concern future operational expectations or future economic performance and

                                   9   opportunities after the merger. See Statement 27 (The combination of the two companies would

                                  10   result in “sales and growth on day one.”); Statement 30 (The Merger would “increase cross-sell

                                  11   opportunities[.]”); Statement 31 (The Merger would “enlarge addressable market[.]”); and

                                  12   Statement 32 (The merger would “improve Cloudera’s . . . existing ability to expand customer
Northern District of California
 United States District Court




                                  13   relationships and increase the penetration of new customer accounts,” such that Cloudera would

                                  14   “use the initial sale as a foothold to increase revenue per customer by increasing the amount of

                                  15   data and number of use cases each customer runs through our platform.”). CAC at ¶¶ 142, 146;

                                  16   ECF No. 173-4. These statements regarding the operational and economic opportunities of the

                                  17   merger are forward-looking on their face. See 15 U.S.C. § 78u–5(c)(1)(A)(i) (forward-looking

                                  18   statements include statements regarding “plans and objectives of management for future

                                  19   operations”); 15 U.S.C. § 78u5(i) (forward-looking statements include any statement regarding

                                  20   “future economic performance” and the assumptions underlying those); see also In re Pivotal,

                                  21   2020 WL 4193384, at *15 (finding statements concerning future operations and economic

                                  22   opportunities forward-looking).

                                  23          Moreover, each of these statements was accompanied by “meaningful cautionary

                                  24   statements” as required by the PSLRA Safe Harbor provision. See In re Cutera, 610 F.3d at 1112.

                                  25   The challenged statements were made in Cloudera’s SEC filings and presentations to analysts, and

                                  26   those filings and presentations contained comprehensive language identifying the forward-looking

                                  27
                                                                                       31
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   statements. See ECF No. 178-38, at 33 (“Merger Registration Statement”); ECF No. 178-23, at 2

                                   2   (“Merger Presentation”); ECF No. 178-24, at 4 (“Merger Conference Call”). For example, the

                                   3   Merger Registration Statement contained the following warning:

                                   4                  These [forward-looking] statements are based on management’s
                                                      current expectations and beliefs, and are subject to a number of factors
                                   5                  and uncertainties that could cause actual results to differ materially
                                                      from those described in the forward-looking statements. These
                                   6                  forward-looking statements include statements about future financial
                                                      and operating results; benefits of the transaction to customers,
                                   7                  stockholders and employees; potential synergies; the ability of the
                                                      combined company to drive growth and expand customer and partner
                                   8                  relationships; statements of the plans, strategies and objectives of
                                                      management for future operations, including the execution of
                                   9                  integration and restructuring plans and the anticipated timing of
                                                      filings and approvals related to the merger or the closing of the
                                  10                  merger; statements regarding future economic conditions or
                                                      performance; and other statements regarding the proposed
                                  11                  transaction.
                                  12   Merger Registration Statement at 33. Each filing or presentation cautioned that forward-looking
Northern District of California
 United States District Court




                                  13   statements were predictions based on current expectations and assumptions; that these

                                  14   expectations and assumptions involved risks and uncertainties; and referred investors to

                                  15   Cloudera’s reports filed with the SEC. See Merger Registration Statement at 33–34; Merger

                                  16   Presentation at 2; and Merger Conference Call at 4.

                                  17          The cautionary statements used by Cloudera Defendants are almost identical to language

                                  18   approved by the Ninth Circuit in instances in which forward-looking statements were immunized

                                  19   by the PSLRA Safe Harbor. See, e.g., Intuitive Surgical, 759 F.3d at 1059–60 (approving

                                  20   cautionary language in earnings call that warned that comments may contain forward-looking

                                  21   statements, that such statements may differ based on “certain risks and uncertainties,” and

                                  22   referring investors to “the company's [SEC] filings”); In re Cutera, 610 F.3d at 1112 (approving

                                  23   cautionary language at beginning of quarterly earnings call that the conversation would contain

                                  24   forward-looking statements “concerning future financial performance and guidance,” and that

                                  25   “Cutera’s ability to continue increasing sales performance worldwide could cause variance in the

                                  26   results.”) (internal quotation marks omitted). Cloudera Defendants’ cautionary language is

                                  27
                                                                                        32
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   therefore sufficient under the PSLRA Safe Harbor.

                                   2          Plaintiffs argue that Cloudera Defendants’ statements are not protected by the PSLRA Safe

                                   3   Harbor for two reasons. First, Plaintiffs argue that each statement mixes false or misleading

                                   4   statements with a forward-looking statement. Opp. at 18. Under Ninth Circuit law, the PSLRA

                                   5   Safe Harbor does not protect defendants “when they make a materially false or misleading

                                   6   statement about current or past facts, and combine that statement with a forward-looking

                                   7   statement.” In re Quality Sys., Inc. Sec. Lit., 865 F.3d 1130, 1142 (9th Cir. 2017). Thus, when a

                                   8   statement contains both a forward-looking statement and a false or misleading statement about

                                   9   current or past facts, only the forward-looking portion of the statement is protected by the Safe

                                  10   Harbor. Id.

                                  11          Each of the four statements that the Court has identified as forward-looking is not a mixed

                                  12   statement of present facts and a forward-looking statement. Rather, each is solely a forward-
Northern District of California
 United States District Court




                                  13   looking statement regarding the opportunities presented by the merger of Cloudera and

                                  14   Hortonworks. See Statement 27 (“The combination of the two companies would result in “sales

                                  15   and growth on day one.”); Statement 30 (The Merger would “increase cross-sell opportunities[.]”);

                                  16   Statement 31 (The Merger would “enlarge addressable market[.]”); and Statement 32 (The merger

                                  17   would “improve Cloudera’s . . . existing ability to expand customer relationships and increase the

                                  18   penetration of new customer accounts,” such that Cloudera would “use the initial sale as a

                                  19   foothold to increase revenue per customer by increasing the amount of data and number of use

                                  20   cases each customer runs through our platform.”). ECF No. 173-4. Thus, Cloudera Defendants’

                                  21   statements are protected by the PLSRA Safe Harbor.

                                  22          Second, Plaintiffs argue that Cloudera Defendants’ statements are not protected by the Safe

                                  23   Harbor because Cloudera’s risk disclosure warnings did not warn that Cloudera lacked a “viable

                                  24   cloud-native product.” Opp. at 19. This argument lacks merit. None of the statements that the

                                  25   Court has found to be protected by the Safe Harbor reference Cloudera’s cloud offerings or cloud

                                  26   products.

                                  27
                                                                                        33
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1          Accordingly, the Court finds that Statements 27, 30, 31, and 32 are forward-looking

                                   2   statements accompanied by meaningful cautionary language. Therefore, the Court GRANTS

                                   3   Cloudera Defendants’ motion to dismiss as to these statements because these statements are

                                   4   protected by the PSLRA Safe Harbor.

                                   5          In summary, the Court finds that none of the allegedly false or misleading statements in

                                   6   Plaintiffs’ complaint survive the instant motion to dismiss. Accordingly, the Court GRANTS

                                   7   Cloudera Defendants’ Motion to Dismiss Plaintiffs’ § 10(b) and Rule 10b-5 cause of action.

                                   8      B. Plaintiffs’ Claims Under § 20(a) of the Exchange Act
                                   9          Congress has established liability in § 20(a) for “[e]very person who, directly or indirectly,

                                  10   controls any person liable” for violations of the securities laws. 15 U.S.C. § 78t(a). To prove a

                                  11   prima facie case under § 20(a), a plaintiff must prove: (1) “a primary violation of federal securities

                                  12   law;” and (2) “that the defendant exercised actual power or control over the primary violator.”
Northern District of California
 United States District Court




                                  13   Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000). Because Plaintiffs have failed

                                  14   to plead a primary securities law violation, Plaintiffs have also failed to plead a violation of §

                                  15   20(a). See In re Cutera, 610 F.3d at 1113 n.6 (holding that § 20(a) claim was properly dismissed

                                  16   because § 10(b) claim had already been dismissed). Accordingly, Cloudera Defendants’ motion to

                                  17   dismiss Plaintiffs’ § 20(a) claim is GRANTED.

                                  18      C. Plaintiffs’ Claims Under §§ 11 and 12(a)(2) of the Securities Act
                                  19          Cloudera Defendants next argue that Plaintiffs have failed to state a claim under §§ 11 and

                                  20   12(a)(2) of the Securities Act. Mot. at 19. Plaintiffs challenge 14 statements under §§ 11 and

                                  21   12(a)(2) of the Securities Act that are in Cloudera’s Merger Registration Statement or incorporated

                                  22   by reference into the Merger Registration Statement. See CAC at ¶¶ 199–210; ECF No. 173-5.

                                  23   Plaintiffs argue that each challenged statement was a materially false statement or omission when

                                  24   made. Op. at 24.

                                  25          To state a claim under § 11 of the Securities Act, Plaintiffs must plausibly allege that a

                                  26   registration statement “contained an untrue statement of material fact” or “omitted to state a

                                  27
                                                                                         34
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   material fact . . . necessary to make the statements therein not misleading.” 15 U.S.C. § 77k(a); see

                                   2   also In re Pivotal, 2020 WL 4193384, at *5 (same). To qualify as an untrue statement of material

                                   3   fact, a statement must be both false and material to investors. See In re Rigel Pharm., 697 F.3d at

                                   4   880 n.8. To qualify as an omission, it is not enough that the registration statement omitted material

                                   5   facts. See id. (citing Matrixx Initiatives v. Siracusano, 563 U.S. 27, 38 (2011)); see also In re

                                   6   Pivotal, 2020 WL 4193384, at *5 (explaining standard for § 11 claims). Rather, an omission

                                   7   “must affirmatively create an impression of a state of affairs that differs in a material way from the

                                   8   one that actually exists” to be actionable. Brody v. Transitional Hosp. Corp., 280 F.3d 997, 1006

                                   9   (9th Cir. 2002).

                                  10           Moreover, the same legal standard applies for pleading a violation of § 12(a)(2). See 15

                                  11   U.S.C. § 77l (imposing liability where a prospectus “includes an untrue statement of a material

                                  12   fact” or “omits to state a material fact necessary in order to make the statements, in the light of the
Northern District of California
 United States District Court




                                  13   circumstances under which they were made, not misleading”); see also In re Pivotal, 2020 WL

                                  14   4193384, at *5 (same).

                                  15           Cloudera Defendants move to dismiss Plaintiffs’ § 11 and § 12(a)(2) claims on three

                                  16   grounds. Mot. at 19. First, Cloudera Defendants argue that Plaintiffs have failed to adequately

                                  17   plead falsity for the challenged statements. Second, Cloudera Defendants argue that many of the

                                  18   statements are either forwarding-looking statements; vague statements of corporate optimism; or

                                  19   both. Finally, Cloudera Defendants argue that SEC Regulation S-K did not impose any additional

                                  20   duties to disclose in the Merger Registration Statement. Intel joins in these arguments. Intel Mot.

                                  21   at 4.

                                  22           Furthermore, Cloudera Defendants argue that the heightened pleading standards of Rule

                                  23   9(b) apply to Plaintiffs’ Securities Act claims because Plaintiffs make only a nominal effort to

                                  24   disclaim allegations of fraud with respect to their § 11 claim. Mot. at 8. Claims arising under the

                                  25   Securities Act are subject to Federal Rule of Civil Procedure 8(a)’s ordinary notice pleading

                                  26   requirements unless the allegations “sound in fraud.” Rubke v. Capitol Bancorp Ltd., 551 F.3d

                                  27
                                                                                         35
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   1156, 1161 (9th Cir. 2009) (citing In re Daou, Inc., 411 F.3d 1006, 1027 (9th Cir. 2005)). Where

                                   2   “a complaint employs the exact same factual allegations to allege violations of section 11 as it uses

                                   3   to allege fraudulent conduct under section 10(b) of the Exchange Act, we can assume that it

                                   4   sounds in fraud.” Id.

                                   5          Here, the CAC states that “Plaintiffs assert only strict liability and negligence claims and

                                   6   expressly disclaim any claim of fraud or intentional misconduct. This Count does not sound in

                                   7   fraud.” CAC at ¶ 226. However, as Cloudera Defendants rightly argue, Plaintiffs’ Securities Act

                                   8   and Exchange Act allegations are almost identical. Accordingly, following the Ninth Circuit’s

                                   9   decision in Rubke, the Court finds that the heightened pleading standards of Rule 9(b) apply to

                                  10   Plaintiffs’ Securities Act claims. See Rubke, 551 F.3d at 1161; see also Norfolk, 2016 WL

                                  11   7475555, at *2 (finding that Rule 9(b)’s pleading standard applies to Securities Act claims because

                                  12   plaintiffs “appear to rely on the same omissions and misstatements as they do for the Exchange
Northern District of California
 United States District Court




                                  13   Act claims.”).

                                  14          Under the heightened pleading standards of Rule 9(b), Plaintiffs must “set forth what is

                                  15   false or misleading about a statement, and why it is false.” Yourish, 191 F.3d at 993 (internal

                                  16   quotation marks and citation omitted). This requirement is “satisfied by pointing to inconsistent

                                  17   contemporaneous statements or information (such as internal reports) which were made by or

                                  18   available to the defendants.” Id. (internal quotation marks omitted).

                                  19          The Court now turns to Plaintiffs’ challenged statements under § 11 and § 12(a)(2) of the

                                  20   Securities Act.

                                  21          1. Plaintiffs have Failed to Adequately Plead Falsity
                                  22          Plaintiffs allege that Cloudera Defendants’ Merger Registration Statement contained

                                  23   numerous affirmative misrepresentations. See, e.g., CAC at ¶¶ 199–210 ; ECF No. 173-5

                                  24   (Statements 42–55). As a result, Plaintiffs argue that each of the 14 statements from the Merger

                                  25   Registration Statement that Plaintiffs challenge were false or misleading when made. Opp. at 24.

                                  26   Cloudera Defendants argue that Plaintiffs have failed to adequately allege falsity for each of the 14

                                  27
                                                                                        36
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   challenged statements. Mot. at 19. The Court agrees with Cloudera Defendants as to two

                                   2   categories of statements.

                                   3                  a. Cloudera’s Product Offerings
                                   4          Specifically, Plaintiffs allege that Statements 42, 43, 44, 45, 46, 47, 48, and 53 were false

                                   5   or misleading when made because Cloudera’s products were not “optimized for the cloud”;

                                   6   Cloudera “had no legitimate cloud offering”; and Cloudera’s “platforms were technologically

                                   7   obsolete.” See CAC at ¶ 200. Plaintiffs further allege that Cloudera lacked a product that was

                                   8   “optimized for the cloud” until the company released CDP in September of 2019. Id.

                                   9          Statement 42 states that Cloudera’s product offerings’ “original architecture was designed

                                  10   for the cloud” and “run[] natively on public cloud infrastructure.” Id. at ¶ 199. The Court has

                                  11   already explained that Plaintiffs have failed to adequately allege falsity with respect to Cloudera

                                  12   Defendants’ statements touting Cloudera’s cloud-native technology and architecture. Plaintiffs
Northern District of California
 United States District Court




                                  13   have therefore failed to allege falsity with respect to Statement 42 for the same reason.

                                  14          Statement 53 states that Cloudera characterized “Altus” as a “cloud” offering and asserted

                                  15   the “complementary product[]” would create “[p]owerful [s]ynergies” for “[r]evenue.”. CAC at ¶

                                  16   205. Plaintiffs allege that this statement was false because Altus was not a “viable cloud product.”

                                  17   Id. The CAC acknowledges that Altus was a cloud product and does not explain specifically why

                                  18   it was not viable. CAC at ¶ 205. Thus, Plaintiffs have failed to adequately plead falsity with

                                  19   respect to Statement 53.

                                  20          Statements 43, 44, 45, 46, 47, and 48 all describe the capabilities or benefits of Cloudera’s

                                  21   cloud products. See Statement 43 (The Company’s product offerings are “[l]eading cloud

                                  22   innovation for big data.”), Statement 44 (Cloudera could “leverage the latest advances in

                                  23   infrastructure including the public cloud for ‘big data’ applications.”), Statement 45 (Cloudera’s

                                  24   offerings provided “[c]loud and on-premises deployment at scale and across hybrid cloud

                                  25   environments.”), Statement 46 (Cloudera’s offerings “allow[ed] enterprises to manage both long-

                                  26   lived and transient workloads across environments, mixing on-premises and public cloud

                                  27
                                                                                        37
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   infrastructure, including all major public cloud vendors – Amazon Web Services, Microsoft Azure

                                   2   and Google Cloud Platform.”), Statement 47 (Cloudera’s offerings permitted customers to

                                   3   “deploy, configure and monitor their clusters and workloads at scale from a centralized interface

                                   4   across any mix of public cloud or on-premises environments.”), and Statement 48 (Cloudera’s

                                   5   product “Altus is a cloud service that . . . enable[s] customers to address a new set of elastic and

                                   6   transient workloads that would otherwise be impractical to run in the datacenter,” highlighting its

                                   7   purportedly “ongoing performance in the areas of cloud,” and ability to provide” [c]loud . . .

                                   8   deployment at scale.”).

                                   9          Plaintiffs allege that each of these statements was false or materially misleading when

                                  10   made because Cloudera’s products were not “optimized for the cloud”; Cloudera “had no

                                  11   legitimate cloud offering”; and Cloudera’s “platforms were technologically obsolete.” See CAC at

                                  12   ¶ 200. However, Plaintiffs fail to specify what it means for products to be “optimized for the
Northern District of California
 United States District Court




                                  13   cloud” or a “legitimate cloud offering.” Plaintiffs do allege that “elasticity, security and integrated

                                  14   support for streams and containerized applications were not competently built into Altus,” which

                                  15   according to Plaintiffs “render[ed] it almost immediately obsolete.” Id. at ¶ 202.

                                  16          However, Plaintiffs allege no contemporaneous facts to establish these conclusory

                                  17   allegations. In fact. the only specific factual assertion that Plaintiffs provide to establish that Altus

                                  18   was not a “viable cloud product” at the time of the Merger Registration Statement is that Cloudera

                                  19   was forced to develop CDP in order to replace Altus. Id. at ¶ 205. The fact that Cloudera later

                                  20   developed a new cloud product does not demonstrate that Altus itself was not a viable cloud

                                  21   product at the time of the Merger Registration Statement. “[W]hile the court assumes that the

                                  22   facts in a complaint are true, it is not required to indulge unwarranted inferences in order to save a

                                  23   complaint from dismissal.” Metzler, 540 F.3d at 1064–65.

                                  24          Moreover, as the Court has already explained, infra Section III(A)(1)(a), to the extent

                                  25   Plaintiffs fail to adequately allege that Cloudera’s cloud products lacked a specific technology or

                                  26   capability that rendered Cloudera Defendants’ statements false when made, those statements are

                                  27
                                                                                          38
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   likely mere corporate puffery.

                                   2           Accordingly, Plaintiffs have failed to adequately plead falsity with respect to Statements

                                   3   43, 44, 45, 46, 47, and 48.

                                   4           Finally, Plaintiffs have also failed to adequately plead falsity as to Statement 49, which

                                   5   states “[a]fter an initial purchase of our platform, we work with our customers to identify new use

                                   6   cases that can be developed on or moved to our platform, ultimately increasing the amount of data

                                   7   managed on our platform as well as the number and size of our platform deployments.” CAC at ¶

                                   8   203; ECF No. 173-5, at 4. Plaintiffs allege that this statement was false when made because

                                   9   Cloudera’s customer base was not expanding; Cloudera’s technology was obsolete, and Cloudera

                                  10   was experiencing significant customer churn. Id. at ¶ 204.

                                  11           However, even if Plaintiffs had adequately pled each of these allegations, they would not

                                  12   render Cloudera Defendants’ statement false. Rather, the statement only explains what Cloudera
Northern District of California
 United States District Court




                                  13   does when a new customer purchases Cloudera’s product. As such, “[t]here is no untruth or

                                  14   misleading omission here” and Plaintiffs have therefore failed to adequately plead falsity with

                                  15   respect to Statement 49. In re Pivotal, 2020 WL 4193384, at *6 (dismissing claim where

                                  16   allegations did not establish falsity of challenged statement).

                                  17           Accordingly, Plaintiffs have failed to adequately plead falsity with respect to Statements

                                  18   42, 43, 44, 45, 46, 47, 48, 49 and 53. Id. (dismissing claims under § 11 and § 12(a)(2) for failure

                                  19   to provide sufficient factual allegations to plausibly allege falsity).

                                  20               b. Cloudera’s Risk Disclosures
                                  21           Plaintiffs also challenge two statements within the Merger Registration Statement from the

                                  22   “Risk Factors” section. CAC at ¶ 206; ECF No. 173-5. Plaintiffs challenge the use of words like

                                  23   “if,” “could,” and “may” in the listed risk factors. Plaintiffs allege that the use of these terms was

                                  24   materially false and misleading because the risks warned of had already materialized at the time of

                                  25   the merger. Id.

                                  26           In the Ninth Circuit, risk factors in a registration statement are not actionable without

                                  27
                                                                                          39
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   sufficient factual allegations indicating that the risks have already “come to fruition” at the time of

                                   2   the statement. Siracusano v. Matrixx Initiatives, Inc., 585 F.3d 1167, 1181 (9th Cir. 2009).

                                   3          Here, Plaintiffs allege that the “Risk Factors” section of the Merger Registration Statement

                                   4   stated that “‘if’ a ‘risk’ occurred it ‘could’ or ‘may’ possibly negatively impact the Company.”

                                   5   CAC at ¶ 206; ECF No. 173-5 (Statement 54). Plaintiffs also allege that the Merger Registration

                                   6   Statement’s “‘Risk Factors’ meagerly suggested that the Company ‘could lose market share to our

                                   7   competitors, which could adversely affect our business, financial condition and results of

                                   8   operations.’” Id. at ¶ 208; ECF No. 173-5 (Statement 55). Plaintiffs contend that “[t]hese

                                   9   statements were materially false and misleading because the risks warned of had, in fact, already

                                  10   materialized at the time of the Merger.” Id. at ¶ 206. Specifically, Plaintiffs allege that the “Risk

                                  11   Factors” failed to disclose that Cloudera lacked a viable cloud product and that Cloudera’s

                                  12   Hadoop-focused platform and Altus offering had technical and commercial shortcomings in
Northern District of California
 United States District Court




                                  13   comparison to competitors’ products. Id. at ¶ 209.

                                  14          First, Plaintiffs challenge Cloudera Defendants’ statement that Cloudera “could lose

                                  15   market share to our competitors, which could adversely affect our business, financial condition

                                  16   and results of operations.” CAC at ¶ 208. Plaintiffs allege that this statement had already come to

                                  17   pass because Cloudera’s “market share in cloud was virtually nonexistent at the time of the

                                  18   Merger.” Id. However, Plaintiffs’ allegation lacks merit. Cloudera Defendants did not claim to

                                  19   have a particular share of the market. Cloudera Defendants simply acknowledged in the “Risk

                                  20   Factors” section of the Merger Registration Statement that they could lose market share to

                                  21   competitors going forward. Plaintiffs’ allegation regarding Cloudera’s share of the market at the

                                  22   time of the merger does not demonstrate that Cloudera Defendants’ warning of potential future

                                  23   loss of market share had already “come to fruition” at the time of the merger. See Siracusano, 585

                                  24   F.3d at 1181.

                                  25          Second, the remainder of Plaintiffs’ allegations rely on the same inadequate allegations

                                  26   regarding Cloudera’s lack of a viable cloud product, which the Court has already found

                                  27
                                                                                         40
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   insufficient. Without specific factual allegations regarding the alleged viability of Cloudera’s

                                   2   cloud product at the time of the merger, the Court cannot determine whether Cloudera Defendants’

                                   3   risk factors were materially false or misleading when made. See In re Pivotal, 2020 WL 4193384,

                                   4   at *7 (dismissing claim based on risk factors because complaint provided only conclusory

                                   5   assertions that they had come to fruition).

                                   6          Moreover, Plaintiffs contend that the primary evidence of Cloudera’s lack of a viable cloud

                                   7   product was Cloudera’s announcement on March 13, 2019 that Cloudera would focus its cloud

                                   8   product sales on its new CDP product. CAC at ¶ 210. Plaintiffs allege that this announcement

                                   9   demonstrated that Cloudera lacked a viable cloud product at the time of the merger in October of

                                  10   2018. Id. However, the fact that Cloudera launched a new cloud product in March of 2019 and

                                  11   chose to focus on that product going forward is inadequate to establish that Cloudera lacked a

                                  12   viable cloud product at the time of the Merger Registration Statement.
Northern District of California
 United States District Court




                                  13          As such, Plaintiffs have failed to adequately allege that Statements 54 and 55 were false or

                                  14   materially misleading when made.

                                  15          Plaintiffs have therefore failed to adequately plead factual allegations to create a

                                  16   reasonable inference that Cloudera Defendants’ Statements 42–49 and 53–55 were false or

                                  17   misleading when made in violation of §§ 11 and 12(a)(2) of the Securities Act. Therefore, the

                                  18   Court GRANTS Cloudera Defendants and Intel’s motions to dismiss as to these statements.

                                  19          2. Forward-Looking Statements
                                  20          Statements 50, 51, and 52 are the exact same statements that Plaintiffs challenged as

                                  21   Statements 30, 31, and 32 under the Exchange Act. The Court has already found that each of

                                  22   these three statements is a forward-looking statement accompanied by meaningful cautionary

                                  23   language. As such, each statement is protected by the PSLRA Safe Harbor provision and not

                                  24   actionable. See 15 U.S.C. § 78u–5(c)(1)(A)(i); see also No. 84 Employer–Teamster Joint Council

                                  25   Pension Trust Fund, 320 F.3d at 936 (explaining which statements are protected by PSLRA Safe

                                  26   Harbor). Therefore, the Court GRANTS Cloudera Defendants and Intel’s motions to dismiss as to

                                  27
                                                                                        41
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   these statements.

                                   2          3. Disclosure Obligations of Regulation S-K
                                   3          Under SEC Regulation S-K Item 303, issuers must “[d]escribe any known trends or

                                   4   uncertainties that have had or that the registrant reasonably expects will have a material favorable

                                   5   or unfavorable impact on net sales or revenues or income from continuing operations.” 17 C.F.R.

                                   6   § 229.303(a)(3)(ii). A claim under Item 303 must show that the trend, demand, commitment,

                                   7   event, or uncertainty “is both [1] presently known to management and [2] reasonably likely to

                                   8   have material effects on the registrant’s financial condition or results of operation.” Steckman v.

                                   9   Hart Brewing, Inc., 143 F.3d 1293, 1296 (9th Cir. 1998).

                                  10          The only allegation in support of Plaintiffs’ Item 303 claim in the CAC states that “the

                                  11   [Securities Act] Defendants’ neglect in not disclosing the adverse information detailed in the

                                  12   Merger Registration Statement in ¶¶ 199–210, infra, also violated Item 303 of Regulation S-K.”
Northern District of California
 United States District Court




                                  13   This allegation is vague, and the Court is therefore required to guess what specific “trends or

                                  14   uncertainties” Plaintiffs intended to allege were wrongfully omitted from the Merger Registration

                                  15   Statement. Plaintiffs’ opposition brief states only that “Plaintiffs’ Item 303 allegation should also

                                  16   be sustained.” Opp. at 25 n.17. Cloudera Defendants argue that Plaintiffs have failed to meet

                                  17   either prong of the requirements to state a claim under Item 303. Mot. at 20.

                                  18          Construing the CAC in the light most favorable to Plaintiffs, the Court construes the CAC

                                  19   to allege that Cloudera Defendants failed to disclose that Cloudera lacked a viable cloud product

                                  20   and that Cloudera’s customers were not renewing their contracts with Cloudera because Cloudera

                                  21   lacked a viable cloud product. See CAC at ¶¶ 199–210. However, Plaintiffs have failed to

                                  22   adequately plead that either trend or uncertainty was “known to management” at the time of the

                                  23   merger with Hortonworks. Accordingly, Plaintiffs have failed to state a claim under §§ 11 and

                                  24   12(a)(2) of the Securities Act against Cloudera Defendants for failure to provide the requisite Item

                                  25   303 disclosures in the Merger Registration Statement.

                                  26          For the foregoing reasons, the Court GRANTS Cloudera Defendants and Intel’s motions to

                                  27
                                                                                        42
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
                                   1   dismiss as to Plaintiffs’ §§ 11 and 12(a)(2) claims.

                                   2         D. Plaintiffs’ Claim under § 15 of the Securities Act
                                   3             To state a claim against a control person under § 15 of the Securities Act, Plaintiffs must

                                   4   plausibly allege (1) an underlying violation of §§ 11 or 12, and (2) control. See 15 U.S.C. § 77o;

                                   5   see also In re Rigel, 697 F.3d at 886 (explaining the elements of a § 15 claim). Plaintiffs have not

                                   6   plausibly alleged an underlying violation of §§ 11 or 12. Therefore, Plaintiffs’ § 15 claim is

                                   7   DISMISSED.

                                   8   IV.       CONCLUSION
                                   9             For the foregoing reasons, Cloudera Defendants and Intel’s motions to dismiss Plaintiffs’

                                  10   complaint in its entirety are GRANTED. Because granting Plaintiffs an additional opportunity to

                                  11   amend the complaint would not be futile, cause undue delay, or unduly prejudice Defendants, and

                                  12   Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger, 512 F.3d
Northern District of California
 United States District Court




                                  13   at 532.

                                  14             Should Plaintiffs choose to file an amended complaint, they must do so within 30 days of

                                  15   this Order. Failure to do so, or failure to cure the deficiencies identified in this Order and in

                                  16   Defendants’ motions to dismiss, will result in dismissal of Plaintiffs’ deficient claims with

                                  17   prejudice. Plaintiffs may not add new claims or parties without a stipulation or leave of the Court.

                                  18   If Plaintiffs choose to file an amended complaint, they must also file a redlined copy comparing

                                  19   the second consolidated amended class action complaint with the consolidated amended class

                                  20   action complaint. Finally, any amended complaint must comply with this Court’s Securities Class

                                  21   Action Standing Order, effective September 23, 2019.

                                  22   IT IS SO ORDERED.

                                  23   Dated: May 25, 2021

                                  24                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  25                                                      United States District Judge
                                  26

                                  27
                                                                                          43
                                  28   Case No. 19-CV-03221-LHK
                                       ORDER GRANTING MOTIONS TO DISMISS CONSOLIDATED AMENDED CLASS ACTION COMPLAINT
                                       WITH LEAVE TO AMEND
